Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 1 of 70




                Exhibit D
        Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 2 of 70




August 27, 2020

CONFIDENTIAL

Transaction Committee
Arena Energy, LP
Attn: Mr. Anthony Horton & Mr. Dean Swick

         RE:      Offer to Acquire Arena Energy, LP’s Assets

Gentlemen:

Reference is hereby made to (i) that certain Restructuring Support and Plan Sponsor Agreement,
dated as of August 19, 2020 (the “RSA”), between Arena Energy, LP (“Arena”) and certain of its
affiliates, San Juan Offshore, LLC (“San Juan”) and certain of its lenders and the RBL Facility
Agent (as defined therein) and (ii) that certain Asset Purchase Agreement, dated as of August 19,
2020 (the “San Juan APA”), by and among Arena, Arena Exploration, LLC (“Arena
Exploration”), Valiant Energy LLC (“Valiant”), Sagamore Hill Holdings, LP (together with
Arena, Arena Exploration and Valiant, collectively, the “Arena Parties”), San Juan and, solely
for the purposes set forth therein, Wells Fargo Bank, N.A. Any capitalized terms used, but not
defined herein, have the meaning ascribed to them in the San Juan APA or the RSA, as
applicable.

W&T Offshore, Inc. (together with its subsidiaries, “W&T”) is pleased to submit this offer to
purchase Arena’s oil and gas properties, interests and other assets and liabilities (collectively, the
“Assets”), subject to the following terms and conditions (the “Alternative Transaction”):

    1. Asset Purchase Agreement. The Alternative Transaction will be consummated through
       an asset purchase agreement (the “W&T APA”) between W&T and the Arena Parties that
       is identical to the San Juan APA except for the terms set forth herein. A markup of the
       W&T APA against San Juan APA is attached as Exhibit A hereto. W&T will conform
       the exhibits and schedules to the W&T APA to those in the San Juan APA.

    2. Purchase Price/Contingent Consideration: The Purchase Price to be set forth in Section
       3.1(a) of the W&T APA will be ONE HUNDRED AND ONE MILLION DOLLARS
       ($101,000,000.00). The aggregate Contingent Consideration to be set forth in Section 1
       of Exhibit F to the W&T APA will match that set forth in the San Juan APA: SIXTY
       MILLION DOLLARS ($60,000,000.00). All other mechanics of the contingent
       consideration as set forth in Exhibit F to the San Juan APA will remain unchanged.
       W&T will also pay all administrative, priority, and general unsecured claims in full.




W&T Offshore, Inc. • Nine Greenway Plaza, Suite 300 • Houston, Texas 77046 • 713-626-8525 • www.wtoffshore.com
Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 3 of 70
Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 4 of 70
Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 5 of 70
Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 6 of 70

                                                             Execution Version




                    ASSET PURCHASE AGREEMENT
                     dated as of August 19[●], 2020
                              by and among
                          ARENA ENERGY, LP,
                     ARENA EXPLORATION, LLC,
                        VALIANT ENERGY LLC,
                  SAGAMORE HILL HOLDINGS, LP,
                          collectively, as Seller,
                SAN JUANW&T OFFSHORE, LLCINC.,
                                as Buyer,
                                   and
                 solely for the purposes set forth herein,
                      WELLS FARGO BANK, N.A.
       Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 7 of 70




                                        Table of Contents
                                                                            Page

                                         ARTICLE 1
                                        DEFINITIONS
1.1    Definitions                                                             1
1.2    Other Definitions and Interpretive Matters                             11
                                       ARTICLE 2
                                   PURCHASE AND SALE
2.1    Purchase and Sale                                                      12
2.2    Excluded Assets                                                        15
2.3    Assumed Liabilities                                                    15
2.4    Excluded Liabilities                                                   16
2.5    Cure Costs                                                             17
2.6    Assignment of Assets Subject to Consent Requirements                   17
2.7    Preferential Purchase Rights                                         1918
2.8    Further Assurances                                                     19
                                         ARTICLE 3
                                      PURCHASE PRICE
3.1    Purchase Price                                                         19
3.2    Deposit                                                                20
3.3    Allocation of Purchase Price; Allocated Value                          20
3.4    Withholding                                                            20
                                          ARTICLE 4
                                           CLOSING
4.1    Closing Date                                                           20
4.2    Payment on the Closing Date                                          2120
4.3    Buyer’s Deliveries                                                     21
4.4    Seller’s Deliveries                                                  2221
                                  ARTICLE 5
                  REPRESENTATIONS AND WARRANTIES OF SELLER
5.1    Organization and Good Standing                                         22
5.2    Authority; Validity; Governmental Authority Consents                 2322
5.3    No Conflict                                                            23
5.4    Permits                                                                23
5.5    Legal Proceedings                                                      23
5.6    Brokers or Finders                                                     23
5.7    Approved Work Programs and Budgets                                   2423
5.8    Consents and Preferential Purchase Rights                              24
5.9    Material Assigned Contracts                                            24
5.10   Outstanding Capital Commitments; Non-Consent Operations              2524
5.11   Taxes                                                                  25
5.12   Cure Costs                                                             25
5.13   Imbalances                                                             25
5.14   Insurance                                                            2625


                                                    (i)
       Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 8 of 70




                                                                                      Page
5.15   Surety Bonds and Credit Support                                                  26
                                 ARTICLE 6
                  REPRESENTATIONS AND WARRANTIES OF BUYER
6.1    Organization and Good Standing                                                   26
6.2    Authority; Validity; Consents                                                    26
6.3    No Conflict                                                                      26
6.4    Availability of Funds                                                          2726
6.5    Litigation                                                                       27
6.6    Bankruptcy                                                                       27
6.7    Brokers or Finders                                                               27
6.8    Relationships[Reserved]                                                          27
6.9    Knowledge and Experience                                                         27
6.10   Qualification to Own the Assets                                                  27
                                    ARTICLE 7
                        ACTIONS PRIOR TO THE CLOSING DATE
7.1    Operations Prior to the Closing Date                                           2827
7.2    Reasonable Best Efforts                                                          29
7.3    Bankruptcy Court Approval                                                        30
7.4    Updates and Amendments of Exhibits                                             3130
7.5    Commitment Letters                                                             3130
7.6    BOEM Qualifications                                                              31
7.7    Credit Support                                                                   31
7.8    Access to the Properties                                                         32
7.9    Employee Matters                                                                 33
                                      ARTICLE 8
                               ADDITIONAL AGREEMENTS
8.1    Taxes                                                                            33
8.2    Allocation of Purchase Price                                                   3433
8.3    Bulk Sales                                                                       34
8.4    Assigned Contracts and Assigned Leases and Interests; Adequate Assurance and
       Performance                                                                      34
8.5    Post-Closing Books and Records and Personnel                                   3534
8.6    No Other Representations or Warranties; Disclaimers; NORM                        35
8.7    Casualty                                                                         36
8.8    Environmental Liabilities                                                        37
8.9    Additional Agreements                                                            37
                               ARTICLE 9
         CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE
9.1    Accuracy of Representations                                                      38
9.2    Seller’s Performance                                                             38
9.3    No Order                                                                       3938
9.4    Seller’s Deliveries                                                            3938
9.5    Sale Order                                                                     3938


                                              (ii)
        Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 9 of 70




                                                                              Page
9.6     Operatorship                                                            38
                               ARTICLE 10
        CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE
10.1    Accuracy of Representations                                             39
10.2    Sale Order in Effect                                                    39
10.3    Buyer’s Performance                                                     39
10.4    No Order                                                                39
10.5    Buyer’s Deliveries                                                    4039
                                         ARTICLE 11
                                        TERMINATION
11.1    Termination Events                                                    4039
11.2    Effect of Termination                                                 4241
11.3    Specific Performance                                                  4241
11.4    Break-Up Fee and Expense Reimbursement                                  42
11.5    Dispute Resolution                                                    4342
                                     ARTICLE 12
                            SURVIVAL AND INDEMNIFICATION
12.1    No Survival of Seller’s Representations and Warranties                4443
12.2    Survival of Buyer’s Representations and Warranties                    4443
12.3    Indemnification by Buyer                                                44
12.4    Indemnification Procedures                                            4544
12.5    Calculation of Liabilities                                              45
12.6    Tax Treatments of Indemnity Payments                                  4645
12.7    Exclusive Remedy                                                      4645
                                       ARTICLE 13
                                   GENERAL PROVISIONS
13.1    Confidentiality                                                       4645
13.2    Public Announcements                                                  4645
13.3    Notices                                                                 46
13.4    Waiver; Waiver of Damages                                               48
13.5    Entire Agreement; Amendment                                           4948
13.6    Assignment                                                            4948
13.7    Severability                                                          4948
13.8    Expenses                                                                49
13.9    Time of the Essence                                                     49
13.10   Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver     49
13.11   Counterparts                                                          5049
13.12   Parties in Interest; No Third Party Beneficiaries                     5049
13.13   No Recourse                                                             50
13.14   Specific Performance                                                  5150
13.15   Liquidating Trustee                                                   5150




                                                 (iii)
Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 10 of 70




                                                                      Page




                                (iv)
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 11 of 70




                                  ASSET PURCHASE AGREEMENT
                 THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of August 19[●],
2020 (the “Execution Date”), but effective for all purposes as of the Effective Time, is by and among
Arena Energy, LP, a Delaware limited partnership (“Arena”), Arena Exploration, LLC, a Delaware
limited liability company (“AEX”), Valiant Energy LLC, a Delaware limited liability company
(“Valiant”), and Sagamore Hill Holdings, LP, a Delaware limited partnership (“Sagamore Hill” and,
together with Arena, AEX and Valiant, each a “Seller Party”, and collectively, “Seller”), San JuanW&T
Offshore, LLC, a Delaware limited liability companyInc., a Texas corporation (“Buyer”), and, solely
for purposes of Sections 3.1(x), 13.3, 13.4, 13.5, 13.6, 13.9, 13.10, 13.11, 13.12, 13.14 and Exhibit
F, Wells Fargo Bank, N.A., a national banking association, as the initial representative for the RBL
Facility Lenders pursuant to Exhibit F (the “RBL Facility Agent”). Capitalized terms used but not
otherwise defined herein have the meanings set forth in Article 1. Seller and Buyer are sometimes
referred to collectively herein as the “Parties” and individually as a “Party”.
                                               RECITALS
                WHEREAS , Seller is the owner of record of certain interests in oil and gas leases, oil
and gas wells, and other properties located in the Gulf of Mexico;
                WHEREAS , concurrently with the execution of this Agreement, the Debtors, the Buyer
and the Required Supporting Parties (defined below) shall enter into the Restructuring Support
Agreement (defined below), pursuant to which the Debtors will, among other things, commenceon
August 20, 2020, the Debtors commenced a voluntary case under chapter 11 of the Bankruptcy Code
in the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”);
                WHEREAS , Seller desires to sell to Buyer all of the Assets, and Buyer desires to
purchase from Seller all of the Assets and assume all of the Assumed Liabilities, upon the terms and
conditions hereinafter set forth;
              WHEREAS , the Parties intend to effectuate the transactions contemplated by this
Agreement through a chapter 11 plan and pursuant to section 1123 of the Bankruptcy Code; and
                 WHEREAS , Seller’s ability to consummate the transactions set forth in this Agreement
is subject to, among other things, the entry of the Sale Order by the Bankruptcy Court;
                 NO W , THEREFO RE, in consideration of the mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
                                              ARTICLE 1
                                             DEFINITIONS
               1.1      Definitions. For purposes of this Agreement, the following terms have the
meanings specified or referenced below.
                “AAA” means the American Arbitration Association.
                “AAA Rules” means the Commercial Arbitration Rules of the AAA.
                 “Action” means any action, suit, claim, right, cause of action, litigation, proceeding or
arbitration, or any inquiry, proceeding or investigation, by or before any Governmental Authority.
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 12 of 70




                “AEX” has the meaning set forth in the introductory paragraph.
                 “Affiliate” means, with respect to any Person, any other Person that directly or
indirectly (through one or more intermediaries) Controls, is Controlled by, or is under common Control
with, such specified Person; provided, however, that for purposes of this Agreement, (a) none of (i)
Arena Offshore, LP, (ii) Arena Offshore Operating, LLC, (iii) White Fleet Holdings, LLC and its
Subsidiaries, and (iv) Rosefield Pipeline Company, LLC and its Subsidiaries, shall be considered or
deemed to be an “Affiliate” of any Seller, except for purposes of Section 5.9, or of Buyer, and (b) none
of Lime Rock Management LP or any of its Affiliates (other than Buyer and its Subsidiaries) shall be
considered or deemed to be an “Affiliate” of Buyer, except for purposes of Section 13.13 and (c) no
member of the Buyer Group shall be considered or deemed to be an “Affiliate” of any member of the
Seller Group.
                “Agreement” has the meaning set forth in the introductory paragraph.
               “Allocated Value” means the portion of the Purchase Price allocated to an Asset, as
described on Schedule 3.3.
                “Arbitrator” has the meaning set forth in Section 11.5
                “Arena” has the meaning set forth in the introductory paragraph.
                “Asset Taxes” means all ad valorem, property, excise, severance, production or similar
Taxes based upon operation or ownership of the Assets or the production of Hydrocarbons or the
receipt of proceeds therefrom (but excluding, for the avoidance of doubt, income, franchise and
similar Taxes and Transfer Taxes).
                “Assets” has the meaning set forth in Section 2.1(b).
                “Assigned Actions” has the meaning set forth in Section 2.1(b)(xiv).
                “Assigned Contracts” has the meaning set forth in Section 2.1(b)(iv).
                “Assigned Leases and Interests” has the meaning set forth in Section 2.1(b)(i).
                “Assignment of OIL Interests” means the Assignment of OIL Interests from Seller to
Buyer, pertaining to the Assets described in Section 2.1(b)(xv)(A), substantially in the form attached to
this Agreement as Exhibit E.
               “Assignments” means, collectively, (i) the Assignment, Bill of Sale and Conveyance
(County/Parish) from Seller to Buyer, pertaining to the Assets, substantially in the form attached to this
Agreement as Exhibit D, and (ii) Assignments of Record Title Interest or Operating Rights Interest in
Federal OCS Oil and Gas Lease (DOI) from Seller to Buyer, pertaining to the Assets.
                “Assumed Liabilities” has the meaning set forth in Section 2.3.
                “Avoidance Actions” means any and all claim, right or cause of action of any Seller
Party arising under chapter 5 of the Bankruptcy Code and any analogous state or federal statutes and
common law.
              “Bankruptcy Case” means the case commenced by Seller under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court, styled Arena Energy LP, et al., and pending before the
Bankruptcy Court.




                                                    2
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 13 of 70




                “Bankruptcy Code” means Title 11 of the United States Code, Sections 101 et seq.
                “Bankruptcy Court” has the meaning set forth in the recitals.
                  “Benefit Plan” means each pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance award, phantom
equity, stock or stock-based, change in control, retention, severance, vacation, paid time off, welfare,
fringe-benefit and other similar agreement, plan, policy, program or arrangement (and any amendments
thereto), in each case whether or not reduced to writing and whether funded or unfunded, including
each “employee benefit plan” within the meaning of Section 3(3) of ERISA, whether or not
tax-qualified and whether or not subject to ERISA, which is or has been maintained, sponsored,
contributed to, or required to be contributed to by Seller or its Affiliates, or under which Seller or any
its Affiliates has or may have any Liability.
                “BOEM” means the Bureau of Ocean Energy Management.
                “Break-Up Fee” has the meaning set forth in Section 11.4(a).
                “BSEE” means the Bureau of Safety and Environmental Enforcement.
               “Business Day” means any day, other than Saturday or Sunday, on which commercial
banks are open for commercial business with the public in Houston, Texas.
                “Buyer” has the meaning set forth in the introductory paragraph.
               “Buyer Group” means Buyer, its Affiliates and the former, current and future partners,
co-owners, direct and indirect equity holders and Representatives of each of the foregoing.
                “Buyer Termination Notice” has the meaning set forth in Section 11.1(b)(i).
                “Cash Collateral Order” means the order or orders of the Bankruptcy Court (a)
authorizing Seller to use the cash collateral of the prepetition lenders and (b) providing the prepetition
lenders with adequate protection.
                 “Casualty Loss” means any loss, damage or destruction of (a) the Assets or (b) any
assets owned, Controlled, maintained or otherwise operated by third parties which are covered by
Seller’s or its Affiliates’ insurance policies, that occurs during the period between the Execution Date
and the Closing for any reason, including any act of God, fire, explosion, collision, earthquake,
hurricane, storm, tropical depression, windstorm, flood, or other casualty or condemnation taking
under the right of eminent domain, but excluding any loss, damage, or destruction as a result of
depreciation, ordinary wear and tear, and any change in condition of the Assets for production of
Hydrocarbons through normal depletion (which exclusion shall include the watering-out of any Well,
collapsed casing, sand infiltration of any Well, or other reservoir changes relating to production issues).
                “Closing” has the meaning set forth in Section 4.1.
                “Closing Date” has the meaning set forth in Section 4.1.
                “Code” means the Internal Revenue Code of 1986, as amended.
                “Commitment Letters” has the meaning set forth in Section 7.5.
                “Consent Deadline” has the meaning set forth in Section 2.6(b).
                “Contingent Consideration” has the meaning set forth in Exhibit F.


                                                    3
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 14 of 70




               “Contract” means any agreement, contract, obligation, promise or undertaking (in each
case, whether written or oral), other than a Lease, that is legally binding.
                “Contract Notice” has the meaning set forth in Section 2.5(b).
               “Control” means the ability (directly or indirectly through one or more intermediaries)
to direct or cause the direction of the management or affairs of a Person, whether through the
ownership of voting interests, by contract or otherwise.
                “Copyrights” means all United States and foreign copyright rights in any original works
of authorship, whether registered or unregistered, including all copyright registrations and applications.
                “Credit Support” has the meaning set forth in Section 5.15.
                “Cure Costs” has the meaning set forth in Section 2.5.
                “Customary Post-Closing Consent” has the meaning set forth in Section 2.6(a).
                 “Debt Contract” means any Assigned Contract that is an indenture, mortgage, loan,
credit or sale-leaseback guarantee of any obligation, bonds, letters of credit or similar financial contract
that will remain in effect following the Closing.
                “Debtors” means Arena, AEX, Valiant and Sagamore Hill.
               “Decommissioning” means and includes all of the following as may be required under
the Assigned Leases and Interests, Assigned Contracts, applicable Legal Requirements and
Environmental Laws:
                (a)      The plugging, replugging and abandonment of the Wells.
                (b)      The removal, abandonment and disposal of the Equipment and Facilities.
                 (c)     The clearance, reclamation, restoration and Remediation of the lands,
groundwater and water bottoms covered by or subject to the Assigned Leases and Interests or the
Facilities or otherwise affected by the Assets and the Remediation, restoration and reclamation of the
sea floor portion of the Assigned Leases and Interests or the Facilities associated with the Assets.
               (d)   Any other activity associated with those enumerated in clauses (a) through (c),
above, required to comply with any applicable Legal Requirements or the Assigned Leases and
Interests.
                “Decommissioning Obligations” has the meaning set forth in Section 2.3(a).
                “Deposit” has the meaning set forth in Section 3.2.
                “Designation Deadline” means 5:00 p.m. (Central Time) on the date that is three (3)
Business Days prior to the scheduled Closing Date or such later date as Buyer and Seller shall mutually
agree and as the Bankruptcy Court may authorize.
                “Disputed Matters” has the meaning set forth in Section 11.5
                “DOI” means the United States Department of the Interior and its various U.S.
government agencies responsible for management of energy resources on the Outer Continental Shelf,
including the Bureau of Ocean Energy Management; Bureau of Safety and Environmental Enforcement
and Office of Natural Resources Revenue, as applicable, and any of their predecessor agencies, the



                                                     4
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 15 of 70




Bureau of Ocean Energy Management, Regulation and Enforcement and the Minerals Management
Service, and any successors agencies.
                “Effective Time” means 12:00 a.m. Central Time on the Closing Date.
                “Encumbrance” means any charge, lien, claim, mortgage, lease, sublease,
hypothecation, deed of trust, pledge, security interest, option, right of use or possession, right of first
offer or first refusal (or similar right), right of setoff, easement, servitude, restrictive covenant,
encroachment, encumbrance, third party interest or other restriction or limitation of any kind.
                “Environmental Condition” means (a) a condition, whenever existing or occurring, with
respect to the air, soil, subsurface, surface waters, ground waters and/or sediments that causes an
Asset (or Seller with respect to an Asset) not to be in compliance with any Environmental Law or (b)
the existence with respect to an Asset of any environmental pollution, contamination, degradation,
damage or injury.
                 “Environmental Laws” means any and all Legal Requirements pertaining to (a) use,
storage, emission, discharge, clean-up, Release, or threatened Release, manufacture, processing,
distribution, treatment, storage, disposal, transportation or handling of Hazardous Materials, or (b)
protection of the environment, wildlife or natural resources applicable to the Assets and in effect on or
prior to the Effective Time in or for the jurisdiction in which the Assets are located, including the Clean
Air Act (Air Pollution Control Act), the Clean Water Act (CWA), the Federal Water Pollution Act, the
Rivers and Harbors Act, the Safe Drinking Water Act, the National Environmental Policy Act of 1969
(NEP A), the Endangered Species Act (ESA), the Fish and Wildlife Conservation Act of 1980, the Fish
and Wildlife Coordination Act (FWCA), the Oil Pollution Act, the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA), the Superfund Amendments and Reauthorization
Act of 1986 (SARA), the Resources Conservation and Recovery Act (RCRA), the Toxic Substance
Control Act, the Emergency Planning and Community Right-To-Know Act (EPCRA), the Hazardous
Materials Transportation Act, the Hazardous and Solid Waste Amendments of 1984 (HSWA).
                   “Environmental Obligations” means and includes all of the following, regardless of the
sole, joint or concurrent negligence, breach of contract, breach of warranty, strict liability, regulatory
liability, statutory liability, or other fault or responsibility of any Person:
                (a)     Liabilities relating to any Environmental Condition;
                (b)     Liabilities relating to Remediation;
                 (c)     Liabilities resulting from injury or death to natural Persons caused by the
exposure or alleged exposure to Hazardous Materials (including expenses associated with claims
investigation, testing and assessment); and
                 (d)     Liabilities relating to the presence, release, emission or discharge of Hazardous
Materials, pollution, contaminant or other regulated substances in or into the environment.
                “Equipment” has the meaning set forth in Section 2.1(b)(vi).
                “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
               “Escrow Account” means the account maintained by the Escrow Agent in connection
with the Escrow Agreement.
                “Escrow Agent” has the meaning set forth in Section 3.2.


                                                     5
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 16 of 70




                “Escrow Agreement” has the meaning set forth in Section 3.2.
                “Excluded Assets” has the meaning set forth in Section 2.2.
                “Excluded Contracts” means all Contracts of Seller other than the Assigned Contracts,
including, for purposes of clarity (subject to Section 2.5), among others, those Contracts described on
Schedule 2.2(g).
                “Excluded Liabilities” has the meaning set forth in Section 2.4.
                 “Excluded Records” means (a) the general corporate files and records of Seller, insofar
as they relate to Seller’s business generally and are not required for the future ownership or operation
of the Assets, (b) all legal files and records (other than title opinions), (c) Seller’s federal or state
income, franchise or margin tax files and records, (d) employee files, (e) reserve evaluation
information or economic projections, (f) records relating to the sale of the Assets, including competing
bids, (g) proprietary data, information and data under contractual restrictions on assignment or
disclosure, (h) privileged information and (i) any other files or records to the extent relating to any
Excluded Assets.
                “Execution Date” has the meaning set forth in the introductory paragraph.
                “Expense Reimbursement” has the meaning set forth in Section 11.4(a).
                “Expiration Date” has the meaning set forth in Section 12.2.
                “Facilities” has the meaning set forth in Section 2.1(b)(vi).
                 “Final Order” means an Order issued by the applicable Governmental Authority as to
which: (a) no request for stay of the Order is pending, no such stay is in effect, and, if any deadline
for filing any such request is designated by statute or regulation, it is passed, including any extensions
thereof; (b) no petition for rehearing or reconsideration of the Order, or protest of any kind, is pending
before the Governmental Authority and the time for filing any such petition or protest is passed; (c) the
Governmental Authority does not have the Order under reconsideration or review on its own motion
and the time for such reconsideration or review has passed; and (d) the Order is not then under judicial
review, there is no notice of appeal or other application for judicial review pending, and the deadline for
filing such notice of appeal or other application for judicial review has passed, including any extensions
thereof.
                “Financing” has the meaning set forth in Section 7.5.
                  “Governmental Authority” means any court or tribunal (including an arbitrator or
arbitral panel) in any jurisdiction (domestic or foreign) or any federal, tribal, state, county, municipal or
other governmental or quasi-governmental body, agency, authority, department, board, commission,
bureau, official or other authority or instrumentality.
                “Governmental Authorization” means any approval, consent, license, permit, waiver or
other authorization issued, granted or otherwise made available by or under the authority of any
Governmental Authority.
                “Hard Consent” has the meaning set forth in Section 2.6(a).
                “Hazardous Material” means any chemical substance, product, waste or other material
which is, or becomes identified, listed, published, regulated, or defined as, or which shows the
characteristics of, a hazardous substance, hazardous waste, hazardous material, toxic substance or
other similar regulatory term, including oil, oil waste, by-products and components, NORM,

                                                      6
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 17 of 70




Hydrocarbons, and Hydrocarbons waste, produced water, by-products and components,
polychlorinated biphenyls, and asbestos, or which is otherwise regulated or restricted under any
Environmental Law or by any Governmental Authority.
              “Hydrocarbons” means oil, gas, minerals, and other gaseous and liquid hydrocarbons,
or any combination of the foregoing, produced from and attributable to the Properties.
                “Imbalances” means over-production or under-production or over-deliveries or
under-deliveries with respect to Hydrocarbons produced from or allocated to the Properties, regardless
of whether such over-production or under-production or over-deliveries or under-deliveries arise at the
wellhead, pipeline (taking into account any line fill), gathering system, transportation system,
processing plant, or other location, including any imbalances under gas balancing or similar
agreements, imbalances under production handling agreements, imbalances under processing
agreements, imbalances under the Assigned Leases and Interests, imbalances under gathering or
transportation agreements, and imbalances under operating agreements.
                “Indemnification Claim” has the meaning set forth in Section 12.4(a).
                 “Intellectual Property” means all intellectual property, including all Copyrights, Patents
and Trademarks, owned, used or licensed by Seller and used or held for use exclusively in the
ownership and operation of the Assets, but specifically excluding, for the avoidance of doubt, all
seismic, geological, geochemical or geophysical data licensed by Seller and any of Seller’s
interpretations of such data.
                “Knowledge” means, with respect to any matter in question, (a) in the case of Seller,
the actual knowledge (without any duty of inquiry) of any of the individuals listed on Schedule 1.1(a)
with respect to such matter, and (b) in the case of Buyer, the actual knowledge (without any duty of
inquiry) of any of the individuals listed on Schedule 1.1(b) with respect to such matter.
                “Lease” means any oil and gas lease, oil, gas and mineral lease or sublease, and other
leasehold interest, and the leasehold estates created thereby, including carried interests, rights of
recoupment, options, reversionary interests, convertible interests and rights to reassignment.
                “Legal Requirement” means any federal, state, provincial, local, municipal, foreign,
international, multinational, or other administrative Order, constitution, law, ordinance, principle of
common law, regulation, statute or treaty.
                  “Liability” means any and all claims, rights, demands, causes of action, liabilities
(including civil fines), obligations, damages, losses, fines, penalties, sanctions of every kind and
character (including reasonable fees and expenses of attorneys, technical experts and expert
witnesses), judgments or proceedings of any kind or character whatsoever, whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due, and whether arising or founded in law, equity, statute, contract,
tort, strict liability or voluntary settlement, and all reasonable expenses, costs and fees (including
reasonable attorneys’ fees) in connection therewith.
                “Lime Rock” means Lime Rock Partners VIII, L.P.
                “Material Adverse Effect” means any change, event or occurrence that individually or
in the aggregate (taking into account all other such changes, events or occurrences) has had, or would
reasonably be expected to have, (1) a material adverse change in or material adverse effect on the
Assets taken as a whole or (2) a material adverse effect on Seller’s ability to consummate the
transactions contemplated by this Agreement or to perform its obligations hereunder, but excluding (a)


                                                     7
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 18 of 70




any change or effect to the extent that it results from or arises out of (i) the pendency of the
Bankruptcy Case; (ii) the execution and delivery of this Agreement or the announcement thereof or
consummation of the transactions contemplated hereby (it being understood and agreed that this clause
(a)(ii) shall not apply to the term “Material Adverse Effect” as used in this Agreement to the extent
related to any representation or warranty or any related condition contained in this Agreement that is
intended to address the consequences of the negotiation, execution, announcement, performance or
pendency of this Agreement or the consummation of the transactions contemplated hereby); (iii)
changes in (or proposals to change) Legal Requirements, generally accepted accounting principles or
other accounting regulations or principles; (iv) acts of God, including hurricanes, storms and other
natural disasters; (v) any action required by this Agreement (other than Section 7.1) or taken at the
written request of Buyer; (vi) actions of Governmental Authorities; or (vii) the terms and provisions of
the Assigned Leases and Interests or Assigned Contracts; (b) any change or effect generally applicable
to (i) the industries and markets in which Seller operates or (ii) economic or political conditions or
interest rates, exchange rates, commodity prices or the securities or financial markets in any country
or region; (c) any outbreak or escalation of hostilities or war or any act of terrorism; (d) the departure
of officers or directors of Seller after the Execution Date; (e) any objections in the Bankruptcy Court
to (i) this Agreement and the other Transaction Documents and the transactions contemplated hereby
and thereby; (ii) the reorganization of Seller and any related plan of reorganization or disclosure
statement; or (iii) the assumption or rejection of any Material Assigned Contract with Buyer’s prior
written consent; (f) any Order of the Bankruptcy Court (other than any Order that would preclude or
prohibit the consummation of the transactions contemplated under this Agreement) or any actions or
omissions of Seller in compliance therewith; and (g) any action taken by Seller at the written request
of, or with the express written consent of, Buyer; provided, however that, in the cases of clauses
(a)(iii), (a)(iv), (a)(vi), (b), and (c), if such change, inaccuracy, effect, event, result, occurrence,
condition or fact has a disproportionate impact on Seller when compared to similarly situated owners
or operators of oil and gas assets in the area in which the Assets are located, then such change,
inaccuracy, effect, event, result, occurrence, condition or fact shall be deemed to create, cause or
otherwise constitute a Material Adverse Effect for purposes hereof.
                “Material Assigned Contract” has the meaning set forth in Section 5.9(b).
                  “Memorandum” means the Memorandum between Buyer and the RBL Facility Agent,
substantially in the form attached to this Agreement as Exhibit H.
                “Non-Disclosure Agreement” has the meaning set forth in Section 13.1.
                “NORM” means naturally occurring radioactive materials.
                “Oil Insurance Limited” has the meaning set forth in Section 2.1(b)(xv).
               “Order” means any award, writ, injunction, judgment, order or decree entered, issued,
made, or rendered by any Governmental Authority.
                “Outside Date” has the meaning set forth in Section 11.1(a)(iii).
                “Party” or “Parties” means, individually or collectively, Buyer and Seller.
                “Party Affiliate” has the meaning set forth in Section 13.13.
                “Patents” means United States and foreign patents and patent applications, as well as
any continuations, continuations-in-part, divisions, extensions, reexaminations, reissues, renewals and
patent disclosures related thereto.



                                                    8
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 19 of 70




                “Permits” has the meaning set forth in Section 2.1(b)(v).
                “Person” means any individual, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, estate, trust, association, organization or other
entity or Governmental Authority.
              “Petition Date” means the filing date of Seller’s chapter 11 petition commencing the
Bankruptcy Case.
                “Plan” means the Debtors’ chapter 11 plan, which shall (a) provide for the transactions
contemplated under this Agreement, including the transfer to Buyer or Buyer’s designee of one
hundred percent (100%) of the equity interests in any applicable reorganized Seller Party as may be
elected by Buyer pursuant to Section 8.9(b), and (b) be in form and substance (i) consistent with the
Restructuring Term Sheet attached as Exhibit B to the Restructuring Supportthis Agreement, and
(ii)otherwise reasonably acceptable to Buyer to the extent provided in the Restructuring Support
Agreement.
                “Post-Closing Covenant” has the meaning set forth in Section 12.1.
                “Preferential Purchase Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a result of or in connection
with the execution or delivery of this Agreement or the consummation of the transactions contemplated
hereby or any similar right or interest.
                “Proceeding” means any Action, arbitration, audit, hearing, investigation, litigation, or
suit (whether civil, criminal, administrative or investigative) commenced, brought, conducted, or heard
by or before, or otherwise involving, any Governmental Authority.
                “Properties” has the meaning set forth in Section 2.1(b)(ii).
                “Purchase Price” has the meaning set forth in Section 3.1(a).
                “RBL Facility Agent” has the meaning set forth in the introductory paragraph.
                “RBL Facility Claims” has the meaning set forth in the Restructuring Support
Agreement.
                “RBL Facility Lenders” has the meaning set forth in the Restructuring Support
Agreement.
                “Records” has the meaning set forth in Section 2.1(b)(vii).
                “Release” means the spilling, leaking, disposing, discharging, emitting, depositing,
dumping, ejecting, leaching, escaping, or release of any Hazardous Materials into the environment.
                “Remediation” means action taken to correct an Environmental Condition to the extent
required by Environmental Law in the most cost effective manner reasonably available, consistent with
applicable Environmental Laws, taking into account that taking no action, leaving the condition
unaddressed and non-permanent remedies (such as mechanisms to contain or stabilize Hazardous
Materials, including monitoring site conditions, natural attenuation, risk-based corrective action,
institutional controls or other appropriate restrictions on the use of property, caps, dikes,
encapsulation, leachate collection systems, etc.) may be the most cost effective manner reasonably
available.




                                                    9
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 20 of 70




                “Representative” means, with respect to a particular Person, any director, officer,
member, manager, principal, partner, employee, agent, consultant, advisor, investor, shareholder,
contractor, subcontractor or other representative of such Person, including legal counsel, accountants
and financial advisors.
               “Required Supporting Parties” means (a) the RBL Facility Lenders holding no fewer
than two-thirds (2/3) in dollar amount and a majority in number of RBL Facility Claims and (b) the
RBL Facility Agent.
                “Restoration Costs” has the meaning set forth in Section 11.1(b)(vi).
               “Restructuring Support Agreement” means the restructuring support and plan sponsor
agreement, dated as of August 18, 2020, by and among the Seller Parties, the Required Supporting
Parties, and Buyer, which restructuring support agreement shall provide for the Required Supporting
Parties’ support of, and consent to, the transactions contemplated by this Agreement.San Juan
Offshore, LLC.
                “Sagamore Hill” has the meaning set forth in the introductory paragraph.
                “Sale Order” means the Order entered by the Bankruptcy Court authorizing the
transactions contemplated under this Agreement, including the sale of the Assets under sections 365,
1123 and 1141 of the Bankruptcy Code pursuant to the Plan, in each case, in accordance with the
terms of this Agreement, which Order shall be (x) the same Order as the Order confirming the Plan
and (y) consistent with this Agreement and otherwise in form and substance reasonably acceptable to
Buyer to the extent provided in the Restructuring Support Agreement. For the avoidance of doubt, the
Break-Up Fee and the Expense Reimbursement provided for in this Agreement shall be approved in the
Sale Order.
                “Seller” has the meaning set forth in the introductory paragraph.
                “Seller Credit Obligations” has the meaning in Section 7.7(a).
                “Seller Group” means each of the Seller Parties, their Affiliates and the former, current
and future partners, co-owners, direct and indirect equity holders and Representatives of each of the
foregoing.
                “Seller Indemnified Parties” has the meaning set forth in Section 12.3(a).
                “Seller Party” has the meaning set forth in the introductory paragraph.
                “Seller’s Supplemented Schedules” has the meaning set forth in Section 7.4(b).
                “Seller Termination Notice” has the meaning set forth in Section 11.1(c)(i).
                “Specified Seller Credit Obligations” has the meaning set forth in Section 7.7(b).
                “Specified Surety Bonds” means, collectively, that certain (a) Performance Bond (Bond
No. SUR0056455), dated effective as of January 1, 2019, by and among Arena Energy, LP, as
principal, Argonaut Insurance Company, as surety, and Exxon Mobil Corporation and ExxonMobil
Pipeline Company, as obligees, and (b) Private Performance Bond (Bond No. B007929), dated effective
as of May 1, 2013, by and among Arena Energy, LP, as principal, U.S. Specialty Insurance Company,
as surety, and Apache Corporation, as obligee.
               “Subsidiary” means any entity with respect to which a specified Person (or a
Subsidiary thereof) (a) has the power, through the ownership of securities or otherwise, to elect a


                                                   10
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 21 of 70




majority of the directors or similar managing body or (b) owns directly or indirectly all of the
outstanding equity interests therein.
                “Surety Bonds” has the meaning set forth in Section 7.7(a).
                “Suspense Funds” means proceeds of production and associated penalties and interest
in respect of any of the Assets that are payable to third parties and are being held in suspense by Seller.
                  “Tax” or “Taxes” (and with correlative meaning, “Taxable” and “Taxing”) means (i)
any taxes, assessments, fees, unclaimed property and escheat obligations and other charges of any
kind whatsoever imposed by any Governmental Authority, including federal, state, provincial, local,
foreign or other income, alternative, minimum, add-on minimum, accumulated earnings, personal
holding company, franchise, capital stock, net worth, capital, profits, intangibles, windfall profits,
gross receipts, value added, sales, use, goods and services, excise, customs duties, transfer,
conveyance, mortgage, registration, stamp, documentary, recording, premium, severance,
environmental, natural resources, real property, personal property, ad valorem, intangibles, rent,
occupancy, license, occupational, employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care, withholding, estimated or other tax of any kind
whatsoever, including any interest, penalty or addition thereto, whether disputed or not and (ii) any
liability in respect of any item described in clause (i) above that arises by reason of a contract (other
than a contract entered into in the ordinary course of business, the primary purpose of which is not
Taxes), assumption, transferee or successor liability, or operation of Legal Requirement (including by
reason of participation in an affiliated, consolidated, combined or unitary Tax Return).
                “Tax Allocation” has the meaning set forth in Section 8.2.
                “Tax Return” means any return, declaration, report, claim for refund, information
return or other document (including any related or supporting estimates, elections, schedules,
statements, or information) filed or required to be filed with any Governmental Authority in connection
with the determination, assessment or collection of any Tax or the administration of any laws,
regulations or administrative requirements relating to any Tax.
                “Term Loan Claim” has the meaning set forth in the Restructuring Support Agreement.
                 “Trademarks” means United States, state and foreign trademarks, service marks,
logos, slogans, trade dress and trade names, Internet domain names and any other similar designations
of source of goods or services, whether registered or unregistered, and registrations and pending
applications to register the foregoing, and all goodwill related to or symbolized by the foregoing.
                “Transaction Documents” means this Agreement and any other agreements,
instruments or documents entered into pursuant to this Agreement.
                “Transfer Taxes” has the meaning set forth in Section 8.1(a).
                “Units” has the meaning set forth in Section 2.1(b)(i).
                “Valiant” has the meaning set forth in the introductory paragraph.
                “Wells” has the meaning set forth in Section 2.1(b)(ii).
               “Wind Down” means the wind down and dissolution of any Debtors, the equity of
which is not acquired by Buyer subject to the terms of the Plan.




                                                    11
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 22 of 70




                “Wind Down Amount” has the meaning set forth in the Restructuring Support
Agreementmeans cash funded by Buyer in an amount consistent with a wind down budget with
respect to the Wind Down to fund the Wind Down.
                1.2     Other Definitions and Interpretive Matters.
                (a)      Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:
                                (i)     Calculation of Time Period. When calculating the period of
time before which, within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period shall be excluded. If the
last day of such period is a day other than a Business Day, the period in question shall end on the next
succeeding Business Day.
                                 (ii)    Dollars. Any reference in this Agreement to “$” or “dollars”
means United States dollars.
                                  (iii)    Exhibits/Schedules. All Exhibits and Schedules attached or
annexed hereto or referred to herein are hereby incorporated in and made a part of this Agreement as if
set forth in full herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise defined
therein shall be defined as set forth in this Agreement.
                               (iv)   Gender and Number. Any reference in this Agreement to
gender includes all genders, and words imparting the singular number only include the plural and vice
versa.
                               (v)      Headings. The provision of a table of contents, the division of
this Agreement into Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in the construction or interpretation of
this Agreement. All references in this Agreement to any “Section” or “Article” are to the
corresponding Section or Article of this Agreement unless otherwise specified.
                                (vi)   Herein. Words such as “herein,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such words appear, unless
the context otherwise requires.
                                 (vii)    Including. The word “including” or any variation thereof
means “including, without limitation,” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
                               (viii) Statute. Unless otherwise specified, references to a statute
means such statute as amended from time to time and includes any successor legislation thereto and
any rules or regulations promulgated thereunder; provided that, for the purposes of the representations
and warranties set forth herein, with respect to any violation of or non-compliance with, or alleged
violation of or non-compliance with, any Legal Requirement, the reference to such Legal Requirement
means such Legal Requirement as in effect at the time of such violation or non-compliance or alleged
violation or non-compliance.
                 (b)      No Strict Construction. Buyer, on the one hand, and Seller, on the other hand,
participated jointly in the negotiation and drafting of this Agreement, and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed as jointly drafted by Buyer,
on the one hand, and Seller, on the other hand, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provision of this Agreement.

                                                    12
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 23 of 70




Without limitation as to the foregoing, no rule of strict construction construing ambiguities against the
draftsperson shall be applied against any Person with respect to this Agreement.
                                             ARTICLE 2
                                         PURCHASE AND SALE
                2.1      Purchase and Sale.
                 (a)      Upon the terms and subject to the conditions of this Agreement, on the Closing
Date, and effective as of the Effective Time, Seller shall sell, transfer, assign, convey and deliver, or
cause to be sold, transferred, assigned, conveyed and delivered, to Buyer (or its designee), and Buyer
(or its designee) shall purchase from Seller, the Assets.
               (b)     The “Assets” shall include all right, title and interest of Seller in, to or under all
oil and gas properties and all other assets, rights and interests owned by Seller (but excluding the
Excluded Assets), including the following:
                                 (i)      all Leases, including the Leases described in Exhibit A, together
with any and all other rights, titles, and interests of Seller in and to the leasehold estates created
thereby, including royalty interests, overriding royalty interests, production payments, net profits
interests, farmout interests, carried interests, reversionary interests, and all other interests of any kind
or character described in Exhibit A, subject to any depth restrictions described in Exhibit A, the terms,
conditions, covenants, and obligations set forth in the Leases and/or Exhibit A, along with all pools and
units that include all or any part of any Lease (the “Units”), including without limitation, all of Seller’s
right, title and interest in Hydrocarbon production from any Unit, regardless of whether such Unit
production is derived from wells located on or off a Lease (collectively, the “Assigned Leases and
Interests”);
                                (ii)   all oil and gas wells (whether producing, inactive, temporarily
or permanently abandoned, shut-in or otherwise) and any water injection wells located on or traversing
the Assigned Leases and Interests (collectively, and including the wells set forth in Exhibit B, the
“Wells”, and together with the Assigned Leases and Interests, the “Properties”);
                                  (iii)   (A) all Hydrocarbons produced from or allocated to any or all
of the Properties prior to, on or after the Effective Time (which have not already been sold), and all
proceeds therefrom and revenues related thereto; and (B) all marketable Hydrocarbons produced from
or attributable to the Properties in storage tanks, and Hydrocarbons above or below a custody transfer
point, and all proceeds attributable thereto;
                                 (iv)   all Contracts, including sales and purchase contracts, unit
operating agreements, exploration agreements, development agreements, seismic licenses, balancing
agreements, farmout agreements, service agreements, transportation, processing, treatment and
gathering agreements, equipment leases and other contracts, agreements and instruments, including the
Contracts described on Exhibit C attached hereto, in each case, insofar as they relate to any other
Asset (collectively, the “Assigned Contracts”), and any rights to reimbursement due thereunder;
                                (v)    to the extent that they may be transferred to Buyer, whether
through assignment or otherwise as contemplated under Section 8.9(b) (provided that Seller will use
commercially reasonable efforts to obtain any necessary consent to assignment, without any obligation
to incur any out-of-pocket cost or expense or to provide any other consideration), all permits, licenses,
servitudes, easements, rights-of-way and other surface agreements used primarily in connection with




                                                     13
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 24 of 70




the ownership or operation of the Properties, including any pending applications therefor (collectively,
the “Permits”);
                                 (vi)   all equipment, machinery, fixtures, and other real, personal, and
mixed property, operational and nonoperational, known or unknown, located on the Properties or the
other Assets described above, but excluding any such items constituting Excluded Assets (collectively,
the “Equipment”); all physical assets located on the Properties or other Assets described above as of
the Effective Time or covered by an Assigned Contract and used or previously used for production,
mechanical separation, handling, gathering, storage, treatment, sale, disposal or other operations
relating to assigned Hydrocarbons, including (a) all buildings, structures, facilities and foundations; (b)
all platforms, pipelines of every form and character, including gathering lines, transfer lines, gas lines,
oil lines, water lines, flowlines and production and storage facilities and (c) pipeline laterals, to the
extent located on or within any of the Assigned Leases or Interests as a lease term pipeline or serving
the Assets in any manner, including as a gathering line under a distinct right of way (collectively, the
“Facilities”);
                                 (vii)   all of the files, records, information, and data, whether written
or electronically stored, in Seller’s possession and primarily relating to the Assets, including (a) land
and title records (including abstracts of title and title curative documents); (b) contract files; (c)
correspondence; (d) operations, environmental, production, and accounting records; (e) proprietary
seismic and specific seismic lines if assignable by Seller without cost, unless Buyer has agreed to and
pays the cost; and (f) facility and well records but excluding any of the foregoing items that are
Excluded Assets (collectively, the “Records”);
                                  (viii) except with respect to the Excluded Assets and the Excluded
Liabilities, all claims, refunds, abatements, variances, allocations, causes of action, claims for relief,
choses in action, rights of recovery, rights of set-off, rights of indemnity, contribution or recoupment,
counter-claims, cross-claims and defenses of Seller to the extent related to the Assets and arising or
relating to events occurring prior to, on or after the Effective Time or related to the Assumed
Liabilities, but excluding any such matters released pursuant to the Plan;
                               (ix)   all cash call pre-payments and other refunds due to Seller for
royalty overpayments and/or future deductions as royalty offsets associated with any Asset;
                             (x)     all trade credits, accounts receivable, note receivables, take or
pay amounts receivable, and other receivables attributable to the other Assets, with respect to any
period of time;
                                  (xi)    all proprietary rights and non-proprietary rights to all
geological, geochemical, geophysical and other seismic and related technical data and information
relating to the Assets, to the extent such data and information may be assigned without the payment of
a fee (or, in the event a transfer fee applies, to the extent Buyer has agreed in writing to pay, or has
paid, such transfer fee); provided that Seller will use commercially reasonable efforts to obtain any
necessary consent to assignment, without any obligation to incur any out-of-pocket cost or expense or
to provide any other consideration;
                                (xii)    all Intellectual Property;
                               (xiii) the office(s) and associated office lease(s) described on
Schedule 2.1(b)(xiii) and all personal computers and associated peripherals, office fixtures, office
equipment and inventory located at such office(s);




                                                    14
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 25 of 70




                               (xiv) any and all actions, causes of action, suits, accounts,
controversies, agreements, promises, rights to legal remedies, rights to equitable remedies, rights to
payment and claims, in each case whether known, unknown, reduced to judgment, not reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
secured, or unsecured and whether asserted or assertable directly or derivatively, in law, equity, or
otherwise, including Avoidance Actions owned by or available to any Seller Party (such Actions, the
“Assigned Actions”);
                                 (xv)    (A) all interests of any kind or character owned by Seller or
any of its Affiliates in and to Oil Insurance Limited, a Bermuda company (“Oil Insurance Limited”),
subject to Buyer’s compliance with the applicable requirements set forth the Shareholders’ Agreement
of Oil Insurance Limited issued to Arena Energy, LP., and (B) subject to Section 8.7(b), all insurance
policies and rights to proceeds (and rights of recovery) thereof, including all insurance policies issued
by Oil Insurance Limited and rights to proceeds thereof;
                                  (xvi) (A) all cash and cash equivalents, including checks,
commercial paper, treasury bills, certificates of deposit, letters of credit, bank accounts and other bank
deposits as of the Closing Date, including the Suspense Funds (and applicable accounts therefor), and
(B) all escrow accounts maintained by Seller or any of its Affiliates to secure Decommissioning
Obligations or relating to the Properties (other than the Escrow Account), in each case, (x) including
those accounts identified on Schedule 2.1(b)(xvi), and any and all funds and other income thereof, (y)
including any retainers returned by Seller’s advisors to Seller due to the fees owing to such advisors
being less than the applicable retainer, and (z) excluding the Wind Down Amount;
                                 (xvii) all receivables related to the Assets including all expenditures
incurred by Seller in connection with the ownership, operation and maintenance of the Properties
(including rentals, overhead, royalties, Lease option and extension payments, Taxes and other charges
and expenses billed under applicable operating agreements or applicable Legal Requirements) and billed
by Seller to third party working interest owners, which remain outstanding and owed to Seller;
                                 (xviii) all claims, refunds, loss carry forwards, abatements, variances,
allocations, causes of action, claims for relief, choses in action, rights of recovery, audit rights, rights
of set-off, rights of indemnity, contribution or recoupment, counter-claims, cross-claims and defenses
of Seller, other than those constituting Excluded Assets or those related to any Excluded Liability or
released pursuant to the Plan; and
                                 (xix) all rights, defenses, claims and causes of action (including
rights to enforce Encumbrances, trade credits, receivables, audit rights and rights to receive indemnity,
funds, reimbursements or other payments and rights under policies or agreements of insurance) except
to the extent released pursuant to the Plan.
                 2.2     Excluded Assets. Notwithstanding the foregoing, the Assets shall not include,
and there is excepted, reserved and excluded from the transaction contemplated hereby, the following
(collectively, the “Excluded Assets”):
                (a)     the Purchase Price delivered to Seller pursuant to this Agreement;
                 (b)     all shares of capital stock or other equity interest of Seller or any of Seller’s
Subsidiaries or any securities convertible into, exchangeable or exercisable for shares of capital stock
or other equity interest of Seller or any of Seller’s Subsidiaries;
                (c)     all minute books, stock ledgers, corporate seals and stock certificates of Seller;



                                                    15
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 26 of 70




                (d)      all Excluded Records;
              (e)     any rights, claims or causes of action of Seller against Buyer under this
Agreement or any other Transaction Document;
                (f)     documents prepared or received by Seller with respect to (i) lists of
prospective purchasers for such transactions compiled by Seller, (ii) bids submitted by other
prospective purchasers of the Assets, (iii) analyses by Seller of any bids submitted by any prospective
purchaser, (iv) correspondence between or among Seller, its respective representatives, and any
prospective purchaser other than Buyer, (v) internal valuations or economic models prepared in
connection with the transactions contemplated in this Agreement and (vi) correspondence between
Seller or any of its respective representatives with respect to any of the bids, the prospective
purchasers, or the transactions contemplated in this Agreement;
                (g)      all Excluded Contracts;
                (h)      all Benefit Plans and any assets associated with or attributable thereto;
                (i)      the Wind Down Amount; and
                 (j)     all rights to the use of deposits and retainers to the extent held and applied by
Seller’s professionals on or before sixty (60) days after the earlier to occur of (i) the effective date of a
plan of reorganization or liquidation, (ii) the conversion of the Bankruptcy Case to a case under chapter
7 of the Bankruptcy Code, or (iii) the dismissal of the Bankruptcy Case by the Bankruptcy Court;
provided, however, any right to deposits or retainers in excess of the fees owing to such advisors shall
constitute Assets.
                 2.3     Assumed Liabilities. Upon the terms and subject to the conditions of this
Agreement, and other than the Excluded Liabilities, on the Closing Date, Buyer shall assume and agree
to discharge, when due (in accordance with their respective terms and subject to the respective
conditions thereof), all Liabilities associated with the Assets, whether such Liabilities arise prior to, at,
or after the Effective Time (collectively, the “Assumed Liabilities”), including the following:
                   (a)     Decommissioning Obligations. Any obligations or Liabilities associated with
Decommissioning, whether incurred under any of the Assigned Leases and Interests, Assigned
Contracts or under any Legal Requirement, judgment, decree, or other obligation, and including any
residual liability for anticipated or necessary continuing insurance, maintenance and monitoring costs,
whether such Liabilities arise prior to, at or after the Effective Time (collectively, the
“Decommissioning Obligations”).
              (b)        Assigned Contracts. All of Seller’s Liabilities under the Assigned Contracts,
whether such Liabilities arise prior to, at or after the Effective Time.
                   (c)      Properties. All of Seller’s Liabilities arising out of the ownership or operation
of the Properties (including the terms of the applicable Permits and Assigned Contracts), whether such
Liabilities arise prior to, at or after the Effective Time.
                 (d)     Cure Costs. All Cure Costs and all rejection damages incurred by Seller due to
the rejection by Seller of any Excluded Contract.
                 (e)      Suspense Funds.       All Suspense Funds, together with any escheatment
obligations related thereto.




                                                     16
          Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 27 of 70




                (f)    Buyer Taxes. All Taxes imposed on or attributable to the Assets, other than
income, franchise and similar Taxes of any Seller Party (except any Seller Party that is directly or
indirectly acquired by Buyer pursuant to Section 8.9(b)), or any of such Seller Party’s direct or
indirect owners or any affiliated, combined, consolidated or unitary group with respect to Taxes of
which any of the foregoing is or was a member.
                (g)     Transfer Taxes. All Transfer Taxes.
                  (h)      Environmental Liabilities. All Environmental Obligations and Liabilities under
Environmental Law arising from, related to or associated with the Assets (including the performance of
all related salvage, site clearance, and surface restoration operations), whether such Liabilities arise
prior to, at or after the Effective Time.
                  (i)      Other Assets. To the extent not already described in Section 2.3(a) through
(h) above, all Liabilities arising from, related to or associated with the Assets, whether such Liabilities
arise prior to, at or after the Effective Time.
                (j)     Employment Liabilities. Any employment-related liability expressly assumed
under Exhibit G, as well as any Liability with respect to which Liability may be imposed on any current
or former officer, director, or employee of Seller or its Subsidiaries on the basis of any so-called
“responsible person” statutes, including any wage payment statute, that cannot ultimately be discharged
by the Bankruptcy Code.
The assumption by Buyer of the Assumed Liabilities shall not, in any way, enlarge the rights of any
third parties relating thereto.
                 2.4    Excluded Liabilities. Notwithstanding any provision in this Agreement to the
contrary, Buyer shall not assume and shall not be obligated to assume or be obliged to pay, perform or
otherwise discharge the following Liabilities of Seller (the “Excluded Liabilities”); for the avoidance of
doubt, the sale of Assets to Buyer shall be effectuated free and clear of any and all Excluded Liabilities:
                (a)     all indebtedness for borrowed money of Seller and all hedging obligations of
Seller;
                  (b)    (i) any income, franchise or similar Taxes imposed on any Seller Party (other
than any Seller Party that is directly or indirectly acquired by Buyer pursuant to Section 8.9(b)), any of
such Seller Party’s direct or indirect owners or any affiliated, combined, consolidated or unitary group
with respect to Taxes of which any of the foregoing is or was a member, and (ii) any Taxes
attributable to the Excluded Assets;
                (c)     all Liabilities of Seller to any owner or former owner of capital stock or
warrants, or holder of indebtedness for borrowed money; and
                (d)     all Liabilities related to the Excluded Assets.
                2.5     Cure Costs.
               (a)     On or prior to the Closing, Buyer shall pay any and all cure costs or expenses
that must be paid or otherwise satisfied to cure any monetary defaults required to be cured under
section 365 of the Bankruptcy Code or otherwise to effectuate, pursuant to the Bankruptcy Code, the
assumption or assumption and assignment to Buyer or its designee of the Assigned Contracts and
Assigned Leases and Interests, in each case as such amounts are determined by the Bankruptcy Court
(the “Cure Costs”).



                                                    17
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 28 of 70




                 (b)    At any time prior to the Designation Deadline, Buyer shall have the right, which
may be exercised in Buyer’s sole discretion, to provide written notice to Seller (each such notice, a
“Contract Notice”) of Buyer’s election to designate any Contract (including any Contract that is an
Assigned Contract immediately before such designation) (A) as an Excluded Contract and upon such
designation such Contract shall constitute an Excluded Contract and, if applicable, shall cease to
constitute an Assigned Contract or (B) to the extent not already rejected with Buyer’s prior written
consent, as an Assigned Contract and upon such designation such Contract shall constitute an
Assigned Contract and shall cease to constitute an Excluded Contract. Notwithstanding anything to the
contrary in this Section 2.5, if, at any time after the Designation Deadline, the Cure Costs fixed by the
Bankruptcy Court for any Assigned Contract are (i) greater than the amount set forth on the initial
schedule of Cure Costs filed by Seller with the Bankruptcy Court prior to the Designation Deadline and
(ii) are not consented to by Buyer, then Buyer shall be permitted, no later than five (5) Business Days
after entry of an order by the Bankruptcy Court setting such Cure Costs, to provide Seller a Contract
Notice of Buyer’s election to revoke its designation of any such Contract as an Assigned Contract and
thereupon such Contract shall be deemed to be an Excluded Contract.
                 (c)      If Buyer exercises its rights in Section 2.5(b) above to designate any Contract
(including a Contract that was an Assigned Contract immediately before such designation) as an
Excluded Contract, then, there shall be no reduction in the Purchase Price as a result of such
designation or change in designation, and Buyer shall bear all rejection damages incurred by Seller due
to the rejection by Seller of such Excluded Contract.
                 (d)     In the event that Seller identifies (whether before or after the Designation
Deadline) any additional Contracts capable of being assumed or rejected that were not previously
identified as such, Seller shall promptly notify Buyer of (i) such Contracts and (ii) Seller’s good faith
estimate of the amount of the Cure Costs payable in respect of each such Contract. For the avoidance
of doubt, Buyer may designate each such additional Contract described in the immediately preceding
sentence as an Assigned Contract or Excluded Contract pursuant to this Section 2.5, notwithstanding
the passage of the Designation Deadline.
                2.6      Assignment of Assets Subject to Consent Requirements.
                  (a)     If prior to the Closing Date any consent to assignment applicable to the
transactions contemplated hereby (other than approvals by BOEM and other governmental consents or
approvals customarily (and legally permitted to be) obtained post-Closing (each such consent or
approval, a “Customary Post-Closing Consent”)) (i) has not been obtained, waived or satisfied, and (ii)
has not been determined to be inapplicable to the transactions contemplated hereby by reason of any
Order of the Bankruptcy Court, and further, failure to obtain such third party consent or waiver may
result in either the termination of a Lease, including causing such to be void or voidable, or the inability
to transfer or assign a Contract or the imposition of, or obligation to pay, a financial or other penalty
(each such consent, a “Hard Consent”), the Properties affected by such third party Hard Consent shall
be excluded from the Assets conveyed at Closing; provided, that there shall be no adjustments to the
Purchase Price for such excluded Asset.
                 (b)     If, after Closing, a Hard Consent that was not obtained, waived or otherwise
satisfied at Closing is obtained by Seller, waived by the applicable consentholder or otherwise satisfied
on or before December 1, 2020 (the “Consent Deadline”), or, at Buyer’s sole discretion and election,
Buyer waives the requirement that such Hard Consent be obtained, waived or otherwise satisfied, then,
in any such case, the Property affected by such Hard Consent and excluded at the Closing will be
conveyed to Buyer within ten (10) Business Days after such Hard Consent has been obtained, waived
by the applicable consentholder or Buyer or otherwise satisfied, and the Liabilities for such Property
excluded at Closing to the extent arising from such Hard Consent not having been obtained, waived or


                                                    18
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 29 of 70




otherwise satisfied shall constitute Assumed Liabilities from and after the applicable subsequent
closing. At such subsequent closing, Seller shall assign, transfer and convey to Buyer, and Buyer shall
acquire and accept from Seller, such excluded Assets (or portions thereof). For the avoidance of
doubt, if the Hard Consent for a Property excluded from the Assets conveyed at Closing pursuant to
Section 2.6(a) is not obtained by Seller, waived by the applicable consentholder or otherwise satisfied
or Buyer does not waive the requirement that such Hard Consent be obtained, waived or otherwise
satisfied, in each case, upon the expiration of the Consent Deadline, then the applicable Assets excluded
at Closing shall be deemed to be Excluded Assets for all purposes hereunder, including for purposes of
Section 24.
                  (c)     Except for Hard Consents, if any consents to the assignment of any Asset are
not obtained prior to Closing, then with respect to each affected Asset, the affected Assets shall
nevertheless be sold and conveyed to Buyer at the Closing and Buyer shall pay for the affected Asset(s)
at Closing in accordance with this Agreement as though the consent had been obtained. In the case of
licenses, certificates, approvals, authorizations, Leases, Contracts and other commitments included in
the Assets (A) that cannot be transferred or assigned without the Hard Consent of third parties, which
Hard Consent has not been obtained prior to the Closing (after giving effect to the Sale Order and the
Bankruptcy Code), Seller shall, following the Closing, at Buyer’s sole expense and subject to any
approval of the Bankruptcy Court that may be required, cooperate with Buyer in all reasonable respects
to provide to Buyer the benefits thereof in some other manner, or (B) that are otherwise not
transferable or assignable (after giving effect to the Sale Order and the Bankruptcy Code), Seller shall,
following the Closing, at Buyer’s sole expense and subject to any approval of the Bankruptcy Court
that may be required, reasonably cooperate with Buyer to provide to Buyer the benefits thereof in some
other manner (including the exercise of the rights of Seller thereunder); provided that nothing in this
Section 2.6 shall (1) require Seller to make any expenditure or incur any obligation on its own or on
behalf of Buyer for which funds in the full amount of such expenditure or obligation are not provided
to Seller by Buyer in advance in cash or (2) prohibit Seller from ceasing operations or winding up its
affairs following the Closing.
                (d)      With respect to Customary Post-Closing Consents, Buyer and Seller shall use
commercially reasonable efforts after Closing to obtain all Customary Post-Closing Consents from, and
make all filings with, all Governmental Authorities that may be required by applicable Legal
Requirements or under the terms of an Assigned Lease and Interest. Until the earlier to occur of (i) the
date on which such Customary Post-Closing Consent is obtained and (ii) the expiration of the Consent
Deadline, Seller shall continue to hold record title to the applicable Assets as nominee for Buyer and
Seller shall only be authorized to act, with respect to such Assets, upon and in accordance with
Buyer’s specific instructions. Buyer shall indemnify, defend and hold harmless Seller for all Liabilities
to the extent solely related to or arising from Seller’s obligation to hold record title to the applicable
Assets from and after Closing, in accordance with this Section 2.6(d).
                2.7     Preferential Purchase Rights.
                 (a)    With respect to each Preferential Purchase Right set forth on Schedule 5.8,
within five (5) Business Days after the Petition Date, Seller shall send to the holder of each such
Preferential Purchase Right a notice reasonably satisfactory to Buyer (i) containing a copy of the Plan
and this Agreement, and (ii) to the extent that the Sale Order does not preclude the exercise of such
rights, informing such holder that it must submit a notice to Seller such holder’s intent to exercise or
not exercise its Preferential Purchase Right prior to the date of the hearing regarding the entry of the
Sale Order.
               (b)     With respect to each Preferential Purchase Right that is not set forth on
Schedule 5.8 but is discovered by Seller prior to Closing, Seller shall send to the holder of each such


                                                   19
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 30 of 70




Preferential Purchase Right a notice reasonably satisfactory to Buyer (A) containing a copy of the Plan
and this Agreement, and (B) to the extent that the Sale Order does not preclude the exercise of such
rights, informing such holder that it must submit a notice to Seller of such holder’s intent to exercise
or not exercise its Preferential Purchase Right, as soon as reasonably practicable after discovery of any
such Preferential Purchase Right (but in no event later than two Business Days thereafter). Seller shall
promptly provide Buyer with copies of all notices delivered to and received from holders of Preferential
Purchase Rights hereunder. Any Preferential Purchase Right that is not precluded by the Sale Order or
determined to be inapplicable to the transactions contemplated by this Agreement by reason of any
Order of the Bankruptcy Court must be exercised subject to all terms and conditions set forth in this
Agreement, and the consideration payable under this Agreement and the Sale Order for the purposes of
all Preferential Purchase Right notices shall be the Allocated Value of the applicable Asset.
                  (c)     If, prior to Closing, any holder of a Preferential Purchase Right notifies Seller
that it intends to consummate the acquisition of the Assets to which its Preferential Purchase Right
applies or if the time for exercising such Preferential Purchase Right has not expired (and the holder of
such right has not waived such right), then, unless the Bankruptcy Court has entered an order
providing that such Preferential Purchase Right is not enforceable or is not required to be complied
with, in either case, as such Preferential Purchase Right relates to the sale of the affected Assets to
Buyer under this Agreement, Buyer shall be responsible for complying with such Preferential Purchase
Right, and the affected Asset shall be included in the Assets conveyed to Buyer at Closing. If the
Closing occurs, Buyer shall be entitled to all consideration given by any Person exercising a Preferential
Purchase Right, and there shall be no adjustment to the Purchase Price for any exercised (or
unexercised Preferential Purchase Rights).
                (d)      All Assets for which any applicable Preferential Purchase Right has not been
exercised (and the sale and assignment of such affected Asset has been consummated prior to the
Closing) shall be sold to Buyer at Closing pursuant to the provisions of this Agreement and Buyer shall
be deemed to have assumed any and all Liabilities with respect to such Preferential Purchase Right as
part of the Assumed Liabilities hereunder and Buyer shall have no claim against, and hereby releases
and indemnifies the Seller Indemnified Parties from any Liability with respect to such Preferential
Purchase Right.
                2.8    Further Assurances. The Parties agree to (a) furnish upon request to each
other such further information, (b) execute, acknowledge and deliver to each other such other
documents and (c) do such other acts and things, all as the other Party may reasonably request for the
purpose of carrying out the intent of this Agreement and the Transaction Documents; provided that
nothing in this Section 2.8 shall prohibit Seller from ceasing operations or winding up its affairs
following the Closing.
                                             ARTICLE 3
                                          PURCHASE PRICE
              3.1      Purchase Price. The purchase price for the purchase, sale, assignment and
conveyance of Seller’s right, title and interest in, to and under the Assets shall consist of (x) the
Contingent Consideration (as defined in Exhibit F) if any, payable to the RBL Facility Lenders in
accordance with Exhibit F, and (y) the following:
               (a)     cash in an amount equal to Sixty-Four Million One Hundred Fifty-Seven
Thousand Seventy-NineOne Million and No/100 Dollars ($64,157,079.00101,000,000.00) (the
“Purchase Price”); and
                (b)     the assumption of the Assumed Liabilities.


                                                    20
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 31 of 70




                3.2     Deposit. Prior to the execution of this Agreement, Buyer has paid (or shall
have caused to be paid) to Citi Private Bank (“Escrow Agent”), pursuant to that certain escrow
agreement by and among Seller, Buyer and Escrow Agent (the “Escrow Agreement”) into the Escrow
Account, a deposit in the amount of SixTen Million FourOne Hundred Fifteen Thousand Seven
Hundred Seven and 90No/100 Dollars ($6,415,707.9010,100,000.00) (the “Deposit”), such amount
representing ten percent (10%) of the Purchase Price. At Closing, the Parties shall cause the Escrow
Agent to release the Deposit to Seller, and the Deposit shall be credited against the amount required to
be paid by Buyer to Seller at Closing. If this Agreement is terminated by Seller prior to Closing
pursuant to Section 11.1(c)(i), then, subject to Section 11.2(b), the Parties shall cause the Escrow
Agent to release the Deposit to Seller within two (2) Business Days of such termination, and such
amount shall constitute liquidated damages (and not a penalty). If this Agreement is terminated prior to
Closing for any other reason, then the Parties shall cause the Escrow Agent to release the Deposit to
Buyer or its designee within two (2) Business Days of such termination.
                3.3     Allocation of Purchase Price; Allocated Value. Buyer and Seller agree that (a)
the unadjusted Purchase Price shall be allocated among the Assets as set forth in Schedule 3.3 and (b)
the Allocated Values, shall be used by the Parties as the basis for reporting asset values and other items
for purposes of this Section 3.3.
                 3.4    Withholding. Buyer shall be entitled to deduct and withhold from the
consideration otherwise payable to any Person pursuant to this Agreement such amounts as may be
required to be deducted and withheld with respect to Taxes under applicable law; provided, however,
other than with respect to any withholding as a result of a Seller Party’s failure to provide the forms
described in Section 4.4(d), Buyer shall provide at least five Business Days’ written notice to the Seller
Parties if Buyer intends to withhold any amounts under this Section 3.4. To the extent that amounts
are so withheld and paid over to the appropriate taxing authority, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Person in respect of whom such
deduction and withholding was made by Buyer. The Parties shall cooperate in good faith to minimize
or establish an exemption from, to the extent permissible under applicable Law, any deduction or
withholding.
                                               ARTICLE 4
                                               CLOSING
                 4.1     Closing Date. Upon the terms and subject to the conditions hereof, the closing
of the sale of the Assets and the assumption of the Assumed Liabilities contemplated hereby (the
“Closing”) shall take place at the office of Kirkland & Ellis, LLP, at 609 Main Street, Suite 4500,
Houston, Texas 77002 (or at such other location as the Parties may mutually agree), if all conditions to
Closing in Article 9 and Article 10 have been satisfied or (if permissible) waived (other than the
conditions which by their nature are to be satisfied at the Closing, but subject to the satisfaction or (if
permissible) waiver of such conditions), no later than three (3) Business Days following the date on
which the conditions set forth in Article 9 and Article 10 have been satisfied or (if permissible) waived
(other than the conditions which by their nature are to be satisfied at the Closing, but subject to the
satisfaction or (if permissible) waiver of such conditions); provided, however, that in no event will the
Closing occur prior to October 1, 2020 without Buyer’s prior written consent. The date and time at
which the Closing actually occurs is hereinafter referred to as the “Closing Date.”
                4.2      Payment on the Closing Date. Subject to satisfaction or (if permissible) waiver
of the conditions set forth in Article 9 and Article 10, at the Closing, (a) Buyer shall pay (or cause to be
paid) the cash components of the Purchase Price (less the amount of the Deposit) by wire transfer of
immediately available funds to an account specified in writing by Seller prior to the Closing Date, and



                                                    21
        Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 32 of 70




(b) the Parties shall cause the Escrow Agent to release the Deposit to Seller, in accordance with
Section 3.2.
                 4.3     Buyer’s Deliveries. At the Closing, Buyer shall deliver or cause to be delivered
to Seller (or such other Persons where so designated):
                (a)      the cash consideration referenced in Section 3.1(a) (less the amount of the
Deposit) to Seller in accordance with Section 4.2;
                  (b)     the appropriate DOI forms (including without limitation, as applicable, Form
BOEM-1017, Form BOEM-1019 and Form BOEM-1022) to reflect Buyer as the designated applicant
for oil spill financial responsibility purposes for the Leases (or portions thereof) and shall deliver to
Seller such other evidence that Buyer is qualified with the applicable Governmental Authorities to
succeed Seller as the designated applicant of the Assets for oil spill financial responsibility purposes;
               (c)      transfers and assignments, on appropriate forms (including Form BOEM-0150,
Form BOEM-0151 and corresponding designation of operator form (Form BOEM-1123), as applicable)
and as may be required by any Governmental Authority in order to transfer the Assets from Seller to
Buyer pursuant to the terms of this Agreement;
                (d)    all instruments necessary to become a party to and assume obligations in the
unit operating agreements applicable to the Assets;
                  (e)      each other Transaction Document to which Buyer is a party, duly executed
(and acknowledged, where applicable) by Buyer, including the Assignments, Assignment of OIL
Interests, letters-in-lieu of transfer orders, change of operator forms to be prepared by Seller, change
of operator notices required under applicable operating agreements, and any other applicable forms and
declarations required by federal and state agencies relative to Buyer’s assumption of operations and
plugging and abandonment Liabilities with respect to all of the Assets;
                (f)     the certificates of Buyer to be received by Seller pursuant to Sections 10.1 and
10.3;
                (g)     such forms or documents (including evidence of satisfaction of all applicable
insurance requirements) as may be required (or otherwise may be reasonably requested by Seller) to
demonstrate that Buyer is qualified with the applicable Governmental Authorities and pursuant to any
applicable operating agreement to succeed Seller as the owner of the Assets;
                 (h)    evidence of all Surety Bonds and replacement of (i) the Specified Surety Bonds
and (ii) all Seller Credit Obligations (other than the Specified Seller Credit Obligations) required to
obtained by Buyer pursuant to this Agreement or written evidence that Buyer is not required to obtain
such Surety Bond or replacements for such Seller Credit Obligations;
               (i)     the Memorandum (in sufficient counterparts to facilitate recording in the
necessary recording offices), duly-executed and acknowledged by Buyer; and
                (j)     such other assignments and other good and sufficient instruments of
assumption and transfer, in form reasonably satisfactory to Seller, as Seller may reasonably request to
transfer and assign the Assumed Liabilities to Buyer.
                4.4     Seller’s Deliveries. At the Closing, Seller shall deliver to Buyer:
               (a)      (i) the Assignments and each other Transaction Document to which Seller is a
party (including letters-in-lieu of transfer orders and change of operator forms), and (ii) the


                                                    22
       Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 33 of 70




Assignment of OIL Interests, in each case, duly executed (and acknowledged, where applicable) by
Seller and Oil Insurance Limited, as applicable;
                (b)      a certified copy (which may be in .pdf format) of the Sale Order;
                (c)      the certificates of Seller to be received by Buyer pursuant to Sections 9.1 and
9.2;
                (d)     a non-foreign affidavit from each Seller Party dated as of the Closing Date,
sworn under penalty of perjury and in form and substance required under the Treasury Regulations
issued pursuant to Code §1445, stating that such Seller Party (or its regarded owner, if such Seller
Party is disregarded as separate from its owner for U.S. federal income tax purposes) is not a “foreign
person” for purposes of Sections 1445 and, if applicable, 1446(f) of the Code;
               (e)    transfers and assignments, on appropriate forms (including Form BOEM-0150,
Form BOEM-0151 and corresponding designation of operator form (Form BOEM-1123), as applicable)
and as may be required by any Governmental Authority in order to transfer the Assets from Seller to
Buyer and designate Buyer as the operator thereof pursuant to the terms of this Agreement;
               (f)     the Memorandum (in sufficient counterparts to facilitate recording in the
necessary recording offices), duly-executed and acknowledged by the RBL Facility Agent;
                (g)      duly-executed, recordable releases (in sufficient counterparts to facilitate
recording in the applicable counties where the Assets are located) in form reasonably acceptable to
Buyer of any mortgages or security interest covering the Assets, in each case, securing indebtedness
for borrowed money of Seller or their respective Affiliates; provided, however, in lieu of such releases,
Seller may deliver certified copies of the Sale Order to satisfy this obligation;
                 (h)     consents, notices, transfers or other documentation required by the financial
institutions with respect to the bank accounts of any Seller Party, in each case, in order to (i) transfer
the bank accounts of such Seller Party to Buyer pursuant to the terms of this Agreement; and (ii)
cancel and/or terminate any Seller Representative’s authority, access and/or control with respect to
such account; and
                 (i)    such other bills of sale, deeds, endorsements, assignments and other good and
sufficient instruments of conveyance and transfer, in form reasonably satisfactory to Buyer, as Buyer
may reasonably request to vest in Buyer all the right, title and interest of Seller in, to or under any or all
the Assets or to evidence that Seller retains the Excluded Liabilities.
                                       ARTICLE 5
                       REPRESENTATIONS AND WARRANTIES OF SELLER
                Each Seller Party represents and warrants to Buyer, as of the Execution Date and the
Closing Date, the following:
                 5.1     Organization and Good Standing. Such Seller Party is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its organization. Such Seller
Party has the requisite corporate power and authority to own or lease and to operate and use its
properties and to carry on its business as now conducted. Such Seller Party is duly qualified or
licensed to do business and is in good standing in each jurisdiction where the character of its business
or the nature of its properties makes such qualification or licensing necessary, except for such failures
to be so qualified or licensed or in good standing as would not, individually or in the aggregate, have a
Material Adverse Effect.


                                                     23
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 34 of 70




                  5.2     Authority; Validity; Governmental Authority Consents. Such Seller Party has,
subject to requisite Bankruptcy Court approval, the requisite power and authority necessary to enter
into and perform its obligations under this Agreement and the other Transaction Documents to which
such Seller Party is a party and to consummate the transactions contemplated hereby and thereby, and,
subject to requisite Bankruptcy Court approval, the execution, delivery and performance of this
Agreement and such other Transaction Documents by such Seller Party and the consummation by
such Seller Party of the transactions contemplated herein and therein have been duly and validly
authorized by all requisite corporate action. This Agreement has been duly and validly executed and
delivered by such Seller Party and each other Transaction Document required to be executed and
delivered by such Seller Party at the Closing will be duly and validly executed and delivered by such
Seller Party at the Closing. Subject to requisite Bankruptcy Court approval, this Agreement and the
other Transaction Documents constitute, with respect to Seller, the legal, valid and binding obligations
of such Seller Party, enforceable against such Seller Party in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar Legal Requirements affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of whether such principles are
considered in a proceeding at law or in equity. Subject to requisite Bankruptcy Court approval, except
for (a) entry of the Sale Order, (b) notices, filings and consents required in connection with the
Bankruptcy Case, (c) any applicable notices, filing, consents or approvals under any applicable
antitrust, competition or trade regulation Legal Requirements and (d) any notices, filings and consents
customarily obtained post-Closing, such Seller Party is not required to give any notice to, make any
filing with or obtain any consent from any Governmental Authority in connection with the execution
and delivery of this Agreement and the other Transaction Documents or the consummation or
performance of any of the transactions contemplated hereby and thereby, except as would not,
individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.
                 5.3       No Conflict. Except as set forth on Schedule 5.3, and assuming the receipt of
all consents (including any Hard Consent) and the waiver of all Preferential Purchase Rights (in each
case) applicable to the transactions contemplated hereby, execution and delivery of this Agreement and
the other Transaction Documents and the consummation of the transactions provided for herein and
therein will not result in the breach of any of the terms and provisions of, or constitute a default under,
or conflict with, or cause any acceleration of any obligation of such Seller Party under (a) any
agreement, indenture, or other instrument to which such Seller Party is bound, (b) the certificate of
incorporation, bylaws or other governing documents of such Seller Party, (c) any Order or (d) any
Legal Requirement, except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
               5.4     Permits. To Seller’s Knowledge, as of the Execution Date, (a) Seller has not
received written notice of default under any Permit and (b) no violations exist in respect of such
Permits, except for such non-compliance and such facts, conditions or circumstances, the existence
of which would not constitute a Material Adverse Effect.
                5.5    Legal Proceedings. Except for the Bankruptcy Case and any adversary
proceedings or contested motions commenced in connection therewith, there is no Proceeding or
Order pending, outstanding or, to Seller’s Knowledge, threatened against Seller that seeks to restrain or
prohibit or otherwise challenge the consummation, legality or validity of the transactions contemplated
hereby or that would, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
              5.6     Brokers or Finders. Seller has not incurred any obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions or other similar


                                                    24
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 35 of 70




payments in connection with this Agreement, the other Transaction Documents or the transactions
contemplated hereby or thereby for which Buyer is or will become liable, except to the extent that such
fees, commissions and other similar payments constitute Assumed Liabilities.
               5.7      Approved Work Programs and Budgets. Complete and correct copies of the
work programs and budgets that have been approved by Seller, or deemed to have been approved,
under and in accordance with the Assigned Leases and Interests or Assigned Contracts, have been
provided to Buyer for review at or prior to Buyer’s execution of this Agreement.
                5.8    Consents and Preferential Purchase Rights. Except as set forth on Schedule
5.8, none of the Assets is subject to any (i) Preferential Purchase Rights or (ii) any consent to
assignment, in each case, applicable to the transactions contemplated hereby (other than governmental
consents or approvals customarily obtained post-Closing).
                5.9      Material Assigned Contracts.
                (a)     Except as set forth on Schedule 5.9(a), Seller, in any material respect, is not in
breach of, or default under the terms of, and, to the knowledge of Seller, no other party to any Material
Assigned Contract is, in any material respect, in breach of, or default under the terms of, any Material
Assigned Contract, and to the knowledge of Seller, no event or omission has occurred that would
constitute such a breach or default (whether by lapse of time or notice or both) under any Material
Assigned Contract.
                   (b)     Schedule 5.9(b) sets forth a correct and complete list (provided, however, that
such list shall be deemed correct and complete as long as the Assigned Contracts applicable to any of
items (i)-(x) below are listed on the Schedule), as of the Execution Date, of the following Assigned
Contracts that are included in the Assets and binding on the assigned Hydrocarbons, to the extent
following the Closing same would be binding on the Assets, or any portion thereof, or on Seller
(collectively, the “Material Assigned Contracts”): (i) any Assigned Contract involving payments
individually or in the aggregate in excess of Five Million Dollars ($5,000,000.00) net to Seller’s interest,
or that constitutes a lease under which Seller or any Affiliate of Seller is the lessor or the lessee of any
real or personal property which is to be included in the sale of the Assets hereunder (including
equipment and real property, but not including any of the Assigned Leases and Interests or Wells)
which lease (A) is not cancelable without material penalty on less than ninety (90) days’ prior written
notice and (B) involves an annual base rental of more than Two Million Dollars ($2,000,000.00); (ii)
any Assigned Contract for the sale, transportation, exchange, or other disposition of Hydrocarbons
produced from or attributable to Seller’s interest in the Assets that is (1) not cancelable without penalty
on less than ninety (90) days’ prior written notice (2) and that contains a call upon or options to
purchase or any dedication or delivery commitment of production; (iii) any material Assigned Contract
(executory or otherwise) to sell, lease, farmout, or otherwise dispose of any interest in the Assets after
the Effective Time, other than conventional rights of reassignment arising in connection with Seller’s
surrender or release of any of the Assets; (iv) joint operating agreements, unit operating agreements,
area of mutual interest agreements, farmout agreements, joint venture agreements, development
agreements, participation agreements, partnership agreements or similar Assigned Contract (other than
tax partnership agreements) that will remain in effect following the Closing; (v) any Debt Contract; (vi)
any Assigned Contract that provides for a power of attorney with respect to the Assets that will not be
terminated prior to the Closing Date; (vii) any purchase and sale agreements pursuant to which Seller
or its Affiliates (directly or indirectly) acquired the Assets that contain indemnity obligations that will be
binding on Buyer following Closing; (viii) any Assigned Contract that includes non-competition
restrictions, non-solicitation or no-hire obligations binding on Buyer or the Assets after Closing or any
settlement agreements pursuant to which obligations remain in the amount of more than One Million
Dollars ($1,000,000.00) or that contain behavior commitments or restrictions that must continue to be


                                                     25
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 36 of 70




performed after Closing; (ix) any Assigned Contract with any Affiliate of Seller; and (x) any Assigned
Contract, the primary purpose of which is to provide indemnity rights or indemnity obligations.
                (c)    Each Material Assigned Contract is valid and binding on Seller, and, to the
knowledge of Seller, each other party thereto, and is in full force and effect in accordance with its
terms, except for terminations or expirations at the end of the stated term. Further, except as
disclosed on Schedule 5.9(c), Seller has disclosed correct and complete copies of the Material
Assigned Contracts (including any and all amendments and supplements thereto and written waivers
thereof) to Buyer.
                 5.10     Outstanding Capital Commitments; Non-Consent Operations. As of the
Execution Date, except as set forth on Schedule 5.10, there is no individual outstanding authority for
expenditure which is binding on the Assets, the value of which Seller reasonably anticipates exceeds
One Million Dollars ($1,000,000.00) chargeable to Seller’s interest participating in the operation
covered by such authority for expenditure after the Effective Time. Seller has not declined to
participate in any operation or activity proposed by a third party operator with respect to the Assets
that has resulted or could result in Seller’s interest in any Assets becoming subject to a penalty or
forfeiture as a result of such election not to participate in such operation or activity.
                 5.11     Taxes. All Tax Returns required to be filed by any Seller Party with respect to
Asset Taxes have been timely filed and each such Tax Return is true, correct and complete in all
material respects. All Asset Taxes that are required to be paid by any Seller Party that are or have
become due and payable have been timely paid. No Tax audits or administrative or judicial proceedings
are being conducted, are presently pending or have been threatened in writing against any Seller Party,
in each case, with respect to Asset Taxes. There are no Encumbrances on any of the Assets
attributable to Taxes other than statutory liens for Taxes that are not yet due and payable. No Seller
Party or any its Affiliates has received written notice of any pending claim with respect to Asset Taxes,
and there is no assessment, deficiency, or adjustment (in each case which remains unresolved) that has
been asserted in writing, proposed in writing or, to the Knowledge of each Seller Party, threatened in
writing with respect to such Asset Taxes. No Asset is subject to any tax partnership agreement or
provisions requiring a partnership income Tax Return to be filed under subchapter K of the Code.
With respect to any Seller Party that is acquired by Buyer pursuant to Section 8.9(b), (a) all income
and other material Tax Returns required to be filed by such Seller Party have been timely filed and each
such Tax Return is true, correct and complete in all material respects; (b) all income and other material
Taxes that are required to be paid by such Seller Party that are or have become due and payable have
been timely paid; (c) such Seller Party has withheld and timely paid all material Taxes required to have
been withheld and paid by it and all such payments have been properly reported to Governmental
Authorities in accordance with applicable Law; (d) there is not in force any extension of time with
respect to the due date for the filing of any Tax Return of or with respect to such Seller Party (other
than any extension entered into in the ordinary course of business) or any waiver or agreement for any
extension of time for the assessment or payment of any Tax of or with respect to such Seller Party
and no request for any such extension or waiver is currently pending; (e) no Tax audits or
administrative or judicial proceedings are being conducted, are presently pending or have been
threatened in writing against such Seller Party; (f) such Seller Party has not received written notice of
any pending claim with respect to Taxes, and there is no assessment, deficiency, or adjustment (in
each case which remains unresolved) that has been asserted in writing, proposed in writing or, to the
Knowledge of such Seller Party, threatened in writing with respect to such Taxes, and (g) such Seller
Party is, and at all times since formation has been, properly treated as a partnership or disregarded
entity for U.S. federal and applicable state income Tax purposes. Notwithstanding any other provision




                                                   26
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 37 of 70




in this Agreement, the representations and warranties in this Section 5.11 are the only representations
and warranties of Seller in this Agreement with respect to Tax matters.
                5.12    Cure Costs. Schedule 5.12, which shall be completed ten (10) Business Days
prior to the Bankruptcy Court hearing to approve the Sale Order, sets forth Seller’s good faith estimate
of Cure Costs with respect to all Assigned Contracts and Assigned Leases and Interests, as of such
date.
                 5.13    Imbalances. To the Knowledge of Seller as of the Execution Date, Schedule
5.13 sets forth all Imbalances associated with the Assets as of the Effective Time.
                 5.14    Insurance. To the Knowledge of Seller, (a) Schedule 5.14 sets forth a list of
all insurance policies maintained by or for the benefit (in each case, directly or indirectly) of Seller or
its Affiliates with respect to the Assets, (b) all premiums due on such insurance policies have either
been paid or, if not yet due, accrued, (c) all such insurance policies are in full force and effect and
enforceable in accordance with their terms and (d) Seller and its Affiliates are not in default under, and
has not otherwise failed to comply with, any material provision contained in any such insurance policy.
                  5.15     Surety Bonds and Credit Support. Schedule 5.15 sets forth a true and
complete list of all Surety Bonds and Seller Credit Obligations currently maintained, posted or
otherwise provided by or on behalf of Seller or any of its Affiliates with respect to the Assets
(including with respect to the ownership, operation, development or use thereof) or the Assumed
Liabilities (collectively, the “Credit Support”). True and complete copies of all such Credit Support
have been made available to Buyer prior to the Execution Date.
                                      ARTICLE 6
                       REPRESENTATIONS AND WARRANTIES OF BUYER
                Buyer represents and warrants to Seller, as of the Execution Date and the Closing Date,
as follows:
                 6.1     Organization and Good Standing.            Buyer is a limited liability
companycorporation, duly organized, validly existing and in good standing under the laws of the State
of DelawareTexas. Buyer has the requisite power and authority to own or lease and to operate and use
its properties and to carry on its business as now conducted. Buyer is duly qualified or licensed to do
business in the State(s) where the Assets are located.
                  6.2   Authority; Validity; Consents. Buyer has the requisite power and authority
necessary to enter into and perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance of this Agreement by Buyer and the consummation
by Buyer of the transactions contemplated herein have been duly and validly authorized by all requisite
limited liability company or corporate actions in respect thereof. This Agreement has been duly and
validly executed and delivered by Buyer and each other Transaction Document to which Buyer is a
Party will be duly and validly executed and delivered by Buyer, as applicable, at the Closing. This
Agreement and the other Transaction Documents to which Buyer is a party constitute the legal, valid
and binding obligation of Buyer, enforceable against Buyer in accordance with their respective terms,
except in each case as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar Legal Requirements affecting the
enforcement of creditors’ rights generally and by general principles of equity, regardless of whether
such principles are considered in a proceeding at law or in equity. Buyer is not or will not be required
to give any notice to, make any filing with, or obtain any consent or approval from any Person in
connection with the execution and delivery of this Agreement and the other Transaction Documents to

                                                    27
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 38 of 70




which it is a Party or the consummation or performance of any of the transactions contemplated
hereby or thereby, except for such notices, filings, consents and approvals, the failure of which to
provide, make or obtain, would not, individually or in the aggregate, have a material adverse effect on
Buyer’s ability to perform its obligations under this Agreement or any other Transaction Documents or
to consummate the transactions contemplated hereby or thereby.
               6.3      No Conflict. When the consents and other actions described in Section 6.2
have been obtained and taken, the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions provided for herein and therein will not result in
the breach of any of the terms and provisions of, or constitute a default under, or conflict with, or
cause any acceleration of any obligation of Buyer under (a) any agreement, indenture or other
instrument to which it is bound, (b) the description of organization documents of Buyer, as applicable,
(c) any Order or (d) any Legal Requirement.
                 6.4   Availability of Funds. Pursuant to the Financing, Buyer has access to
sufficient cash in immediately available funds to pay the Purchase Price, all costs, fees and expenses to
be paid by Buyer that are necessary to consummate the transactions contemplated by this Agreement
and the other Transaction Documents, and assume the Assumed Liabilities. Buyer’s ability to
consummate the transaction contemplated hereby is not contingent upon its ability to secure financing
or to complete any public or private placement of securities prior to or upon Closing.
                6.5     Litigation. There are no Proceedings or Orders pending or, to the Knowledge
of Buyer, threatened against Buyer, that seek to restrain or prohibit or otherwise challenge the
consummation, legality or validity of the transactions contemplated hereby or that would, individually
or in the aggregate, reasonably be expected to have a material adverse effect on Buyer’s ability to
perform its obligations under this Agreement or any other Transaction Documents or to consummate
the transactions contemplated hereby or thereby.
                 6.6      Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending, being contemplated by, or to the Knowledge of Buyer, threatened against Buyer
or any of its Affiliates.
                  6.7    Brokers or Finders. Neither Buyer nor any Person acting on behalf of Buyer
has paid or become obligated to pay any fee or commission to any broker, finder, investment banker,
agent or intermediary for or on account of the transactions contemplated by this Agreement for which
Seller is or will become liable.
                 6.8     Relationships[Reserved]. As of the Closing Date, those Persons listed on
Schedule 6.8, (a) have not directly contributed more than fifty percent (50%) of the capital of Buyer
and (b) are not entitled to directly participate in more than fifty percent (50%) of the profits of Buyer
until the other members of Buyer that contributed capital on the Closing Date have received aggregate
distributions from Buyer equal to the amount of capital contributed by such other members plus a
return.
.
                 6.9     Knowledge and Experience. Buyer (a) is engaged in the business of exploring
for and producing Hydrocarbons as an ongoing business and (b) is purchasing the Assets for its own
account for investment purposes and not with the intent to resell the Assets in violation of any federal
or state securities laws. Buyer is an experienced and knowledgeable investor in oil and gas properties,
is knowledgeable with respect to the tax ramifications associated therewith and herewith, has the
financial and business expertise to fully evaluate the merits and risks of the transaction covered by this
Agreement and has relied solely upon the basis of its own independent investigation of the Assets for all

                                                   28
       Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 39 of 70




purposes (including the geologic and geophysical characteristics of the Assets, the estimated
Hydrocarbon reserves recoverable therefrom, and the price and expense assumptions applicable
thereto). In acquiring the Assets, Buyer is acting in the conduct of its own business and not under any
specific contractual commitment to any third party, or any specific nominee agreement with any third
party, to transfer to, or to hold title on behalf of, such third party, with respect to all or any part of the
Assets. Buyer acknowledges that it has had the opportunity to seek the advice of persons it deemed
appropriate concerning the consequences of the provisions of this Agreement and hereby waives any
and all rights to claim that it is an unsophisticated investor in oil and gas properties.
                6.10     Qualification to Own the Assets. At Closing, Buyer is qualified to own the
Assets in all jurisdictions where the Assets are located, and the consummation of the transactions
contemplated by this Agreement will not cause Buyer to be disqualified as such an owner. To the
extent required by the applicable state, tribal and federal Governmental Authorities, Buyer currently has,
and will continue to maintain, lease bonds, area-wide bonds or any other surety bonds or insurance
policies as may be required by, and in accordance with, any Governmental Authorities with jurisdiction
over the ownership of such Assets or any operating agreement. Buyer acknowledges that (i) Seller is
not the operator of the Assets, and (ii) Seller is not transferring, and, except as set forth in Section 9.6,
shall not be required to transfer, operatorship of any of the Assets to Buyer pursuant to this
Agreement.
                                           ARTICLE 7
                               ACTIONS PRIOR TO THE CLOSING DATE
                7.1     Operations Prior to the Closing Date. Seller covenants and agrees that, after
the Execution Date and prior to the Closing Date, except (w) as expressly contemplated by this
Agreement, (x) with the prior written consent of Buyer (which consent shall not be unreasonably
withheld, conditioned or delayed), (y) as otherwise required by Legal Requirements and (z) as required
by Order of the Bankruptcy Court or restrictions or limitations under the Bankruptcy Code on chapter
11 debtors:
                (a)      Seller shall:
                                 (i)     use commercially reasonable efforts, taking into account
Seller’s status as debtor in possession, to maintain the Assets or cause such Assets to be operated as a
reasonably prudent operator in the ordinary course of business;
                             (ii)    maintain books, accounts and records relating to the Assets in
accordance with past custom and practice;
                               (iii)   maintain (A) insurance coverage on the Assets in the amounts
and types described in Schedule 5.14, and (B) all Permits; and
                                  (iv)       subject to Section Error! Reference source not found. ,
maintain all Credit Support.
                (b)      Seller shall not:
                               (i)    abandon any Asset (except any abandonment of Leases to the
extent any such Leases terminate pursuant to their terms);
                                  (ii)    commence, propose, or agree to participate in any single
operation with respect to the Wells or Assigned Leases and Interests with an anticipated cost in excess
of One Million Dollars ($1,000,000) net to the interest of Seller, except for emergency operations taken
in the face of risk to life, injury, property or the environment, operations scheduled under applicable

                                                      29
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 40 of 70




authorities for expenditures, or operations required by any Governmental Authority (including with
respect to Decommissioning Obligations);
                              (iii)   terminate, cancel, or materially amend or modify any Assigned
Contract or Assigned Lease and Interest;
                               (iv) sell, lease, encumber, or otherwise dispose of all or any portion
of any Assets, except sales of Hydrocarbons in the ordinary course of business, or as otherwise
contemplated in this Agreement;
                               (v)     enter into any contract or agreement that if entered into on or
prior to the Execution Date, would be required to be listed on Schedule 5.9;
                                 (vi)    settle or compromise any material suit or litigation or waive any
material claims;
                                (vii)   terminate, cancel, or materially amend or modify any license or
agreement relating to seismic, geological, geochemical or geophysical data;
                                 (viii) (A) other than in accordance with the agreed budget attached
to the Cash Collateral Order or the Restructuring Support Agreement, declare, set aside or pay any
dividends on, or make any other distributions (whether in cash, stock or property or any combination
thereof) in respect of any equity interests, debt securities or other instruments (or options, warrants or
other rights to acquire equity interests, debt securities or other instruments) of any Seller Party or any
RBL Facility Claim or Term Loan Claim, (B) purchase, redeem or otherwise acquire, or offer to
purchase, redeem or otherwise acquire, any equity interests, debt securities or other instruments (or
options, warrants or other rights to acquire equity interests, debt securities or other instruments) of
any Seller Party, or (C) make a prepayment under any debt securities or other instruments to which
any Seller Party is a party or subject; or
                                (ix)     enter into any agreement or commitment to take any action
prohibited by this Section 7.1(b).
                   7.2   Reasonable Best Efforts.
                 (a)      Seller, on the one hand, and Buyer, on the other hand, shall use reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions contemplated hereby, including
using reasonable best efforts to accomplish the following: (i) the taking of all reasonable acts
necessary to cause the conditions precedent set forth in Article 9 and Article 10 to be satisfied, (ii) the
obtaining, at the earliest practicable date, of all necessary Governmental Authorizations and the making
of all necessary registrations, declarations and filings (including registrations, declarations and filings
with Governmental Authorities, if any) and the taking of all reasonable steps as may be necessary to
avoid any Proceeding by any Governmental Authority, and (iii) the execution or delivery of any
additional instruments necessary to consummate the transactions contemplated hereby and to fully
carry out the purposes of this Agreement. Buyer shall, as soon as reasonably practicable after the
Closing Date, deliver to the applicable operator of each Property a copy of the recorded Assignment(s)
evidencing the conveyance of Seller’s interest in such Property to Buyer, as well as any other
documentation reasonably requested by such operator to evidence such conveyance.
               (b)   Seller, on the one hand, and Buyer, on the other hand, (i) shall promptly inform
each other of any communication from any Governmental Authority concerning this Agreement, the


                                                    30
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 41 of 70




transactions contemplated hereby, and any filing, notification or request for approval and (ii) shall
permit the other to review in advance any proposed written or material oral communication or
information submitted to any such Governmental Authority in response thereto. In addition, neither of
the Parties shall agree to participate in any meeting with any Governmental Authority in respect of any
filings, investigation or other inquiry with respect to this Agreement or the transactions contemplated
hereby, unless such Party consults with the other Party in advance and, to the extent permitted by any
such Governmental Authority, gives the other Party the opportunity to attend and participate thereat, in
each case to the maximum extent practicable. Subject to any restrictions under applicable Legal
Requirements, each of Buyer, on the one hand, and Seller, on the other hand, shall furnish the other
with copies of all correspondence, filings and communications (and memoranda setting forth the
substance thereof) between it and its Affiliates and its respective Representatives on the one hand, and
the Governmental Authority or members of its staff on the other hand, with respect to this Agreement,
the transactions contemplated hereby (excluding documents and communications which are subject to
preexisting non-disclosure agreements or to the attorney-client privilege or work product doctrine) or
any such filing, notification or request for approval. Each Party shall also furnish the other Party with
such necessary information and assistance as such other Party and its Affiliates may reasonably
request in connection with their preparation of necessary filings, registration or submissions of
information to the Governmental Authority in connection with this Agreement, the transactions
contemplated hereby and any such filing, notification or request for approval.
                (c)      Subject to the terms and conditions of this Agreement, Buyer shall take any and
all steps necessary to avoid or eliminate any impediments under any applicable antitrust, competition or
trade regulation laws that may be asserted by any Governmental Authority with respect to the
transactions contemplated hereby so as to enable the Closing to occur as soon as reasonably possible,
including proposing, negotiating, committing to and effecting, by consent decree or otherwise, the sale,
divestiture or disposition of such assets or businesses of Buyer or any of its Subsidiaries as may be
required in order to avoid the entry, or to effect the dissolution, of any injunction, temporary
restraining order or other order in any suit or proceeding, which would otherwise have the effect of
preventing, delaying or restricting the consummation of the transactions contemplated in this
Agreement.
                7.3     Bankruptcy Court Approval.
                (a)    Seller and Buyer acknowledge that this Agreement and the sale of the Assets
and the assumption and assignment of the Assigned Contracts and Assigned Leases and Interests are
subject to Bankruptcy Court approval. Seller and Buyer acknowledge that (i) to obtain such approval,
Seller must demonstrate that it has taken reasonable steps to obtain the highest and otherwise best offer
possible for the Assets, and that such demonstration shall include giving notice of the transaction
contemplated by this Agreement to creditors and other interested parties as ordered by the Bankruptcy
Court, and (ii) Buyer must provide adequate assurance of future performance as required under the
Bankruptcy Code with respect to each Assigned Contract and Assigned Lease and Interest.
                (b)     As soon as reasonably practicable following the date of this Agreement and the
commencement of the Bankruptcy Cases, Seller shall, subject to the Restructuring Support Agreement,
seek entry of the Sale Order by the Bankruptcy Court in accordance with the terms and conditions of
this Agreement and the Restructuring Support Agreement. Seller shall file such motions or pleadings
as may be appropriate or necessary to assume and assign the Assigned Contracts and to determine the
amount of the Cure Costs. Seller agrees that all pleadings and other materials relating to this
Agreement, the transactions contemplated hereunder, the Assets, Buyer or its Affiliates, the Sale Order
or the Plan shall be provided to Buyer no later than three (3) Business Days prior to filing or otherwise



                                                   31
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 42 of 70




as soon as reasonably practicable prior to being filed with the Bankruptcy Court and shall be reasonably
acceptable to Buyer to the extent provided in the Restructuring Support Agreement.
                  (c)    Subject to Section 13.03(c) of the Restructuring Support AgreementSeller’s
fiduciary duties, from and after the Execution Date and prior to the Closing or the termination of this
Agreement in accordance with Section 11.1, Seller shall not take any action which is intended to (or is
reasonably likely to), or fail to take any action the intent (or the reasonably likely result) of which
failure to act is to, result in the termination, reversal, voiding, modification or staying of the
Restructuring Support Agreement, the Sale Order or this Agreement. In the event an appeal is taken
from (or if any petition for certiorari or motion for reconsideration, amendment, clarification,
modification, vacatur, stay, rehearing or reargument shall be filed with respect to) the Sale Order,
Seller shall (i) promptly notify Buyer of such appeal, petition or motion, and promptly provide Buyer
with a copy of the related notice thereof, and with written notice of any motion or application filed in
connection with any of the foregoing and (ii) use commercially reasonable efforts to defend such
appeal, petition or motion. Seller shall waive its rights to appeal (or file any petition for certiorari or
motion for reconsideration, amendment, clarification, modification, vacatur, stay, rehearing or
reargument) with respect to the Sale Order, and such waiver shall be explicitly set forth in the Sale
Order.
                7.4     Updates and Amendments of Exhibits.
               (a)    Until Closing and subject to Section 7.1, Seller shall have the right to amend,
modify and/or supplement Exhibit A and Exhibit C, in each case, as applicable, in order to reflect any
new Contracts or Leases taken by Seller.
                (b)     Prior to Closing, Seller has the right to supplement, correct or amend its
Schedules relating to the representations and warranties set forth in Article 5 with respect to any
matters first occurring subsequent to the Execution Date (“Seller’s Supplemented Schedules”);
provided that any disclosure in a Seller’s Supplemented Schedule shall not be deemed to have been
included in Seller’s representations and warranties for any purpose under this Agreement.
Notwithstanding the foregoing, in the event that Closing occurs, then such Seller’s Supplemented
Schedules shall be deemed to have been included in Seller’s representations and warranties for all
purposes of this Agreement and Buyer shall be deemed to have waived the matters relating to such
schedules in regard to Buyer’s obligation to close this transaction pursuant to Section 11.1(b)(i).
                 7.5     Commitment Letters. Prior to the execution of this Agreement, Buyer has
delivered to Seller true and complete, fully-executed copies of the equitydebt commitment letters by
and between Buyer and Lime RockToronto Dominion (Texas) LLC and including all exhibits,
schedules, annexes and amendments to such agreements in effect as of such date of delivery (the
“Commitment Letters”), pursuant to which and subject to the terms and conditions thereof each of the
parties thereto (other than Buyer), has severally agreed and committed to provide to Buyer the
equitydebt financing set forth therein (“Financing”). As of the Closing Date, the Commitment Letters
shall have not been amended, restated or otherwise modified or waived subsequent to the date of
delivery to Seller and the respective commitments contained in the Commitment Letters shall have not
been withdrawn, modified or rescinded in any respect. There shall be no conditions precedent to the
funding of the full amount of the Financing, other than as expressly set forth in the Commitment
Letters. There shall be no other agreements, side letters or arrangements that would permit the parties
to the Commitment Letters to reduce the amount of the Financing or that would otherwise affect the
availability of the Financing. The Commitment Letters provide Buyer with binding financial
commitments that, when funded at Closing, will provide it with sufficient funds to pay the Purchase
Price and to pay any other amounts required to be paid by it in connection with the consummation of
the transactions contemplated by this Agreement. On or before the Closing Date, Buyer shall use


                                                    32
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 43 of 70




commercially reasonable efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate and obtain the Financing on the terms
and conditions described in the Commitment Letter. Buyer acknowledges and agrees that the
consummation of, and receipt of proceeds from, any Financing is not a condition to Buyer’s
obligations hereunder.
                  7.6     BOEM Qualifications. Prior to Closing, and only to the extent that any such
qualification is required by applicable laws to own the Assets, Buyer shall (i) become qualified with the
BOEM to hold oil and gas leases, rights-of-way, and rights-of-use and easements on the U.S. Outer
Continental Shelf under 30 CFR 550 and 30 CFR 556.35 and to meet any other requirements under
Legal Requirement to receive and hold such assets and properties, (ii) become qualified with each
applicable Governmental Authority to hold all state oil and gas leases, state rights-of-way and state
right-of-use easements included in the Assets, and (iii) provide Seller evidence of such qualification,
including copies of all filings and correspondence submitted to or received from the BOEM, BSEE (in
either case, if any) and such other Governmental Authorities to obtain such registration and
qualification, including all applicable BOEM approval letters and issuance of Company Number for
Buyer.
                7.7      Credit Support.
                (a)      Buyer acknowledges that none of the bonds, letters of credit and guarantees
posted by Seller or its Affiliates with Governmental Authorities relating to the Assets (collectively, the
“Surety Bonds”) or Seller Credit Obligations will be transferred to Buyer. Without limiting the
provisions of Section 8.4(a), Buyer further acknowledges that Seller has no duty to maintain any
bonds, letters of credit, guarantees, cash deposits and insurance to secure performance or payment
under any Assigned Contracts or Assigned Leases and Interests (collectively, “Seller Credit
Obligations”) after the Closing.
                 (b)     As of the Execution Date, Buyer has provided Seller (i) subject to Section
7.7(b)(ii), evidence of binding commitments to obtain bonds, letters of credit and guarantees necessary
to substitute or otherwise effectively replace the Surety Bonds and substantially all of the Seller Credit
Obligations as required pursuant to Section 7.7(c) and applicable law, to be effective as of Closing,
except for those Surety Bonds or Seller Credit Obligations that cannot be obtained until BOEM
approves assignment of the Assets (to the extent any such approval is necessary), as further provided
in Section 7.7(c), and (ii) evidence in the form of surety bond riders that substitute Buyer, or an
Affiliate of Buyer, as named principal, with respect to those certain Seller Credit Obligations for which
the obligee(s) (and, if applicable, co-obligee(s)) applicable thereto must consent in writing to such
substitution of the named principal under such Seller Credit Obligation, which are set forth and
described on Schedule 7.7(b) (collectively, the “Specified Seller Credit Obligations”).
                  (c)     In addition, on or before the Closing Date, or, with respect to those Surety
Bonds that cannot be obtained until the assignment of the Assets has been approved by the BOEM (to
the extent any such approval is necessary) or the Specified Seller Credit Obligations, as soon after the
Closing Date as possible, Buyer shall (i) use commercially reasonable efforts to obtain, or cause to be
obtained in the name of Buyer and effective as of the Closing Date, replacements for such Surety
Bonds (in each case, as may be required by applicable laws) and replacements (or an equivalent
thereto) for such Specified Seller Credit Obligations and take any other actions required by any
Governmental Authority or reasonably requested by any other third party to the extent such
replacements or actions are necessary (A) for Buyer’s ownership of the Assets and (B) to permit the
cancellation of the Surety Bonds and, if applicable, substitution of Buyer, or an Affiliate of Buyer, as
named principal therein, with respect to the Specified Seller Credit Obligations posted by Seller and/or
its Affiliates with respect to the Assets; (ii) reasonably cooperate with Seller in Seller’s efforts to cause


                                                     33
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 44 of 70




Seller’s obligations arising under all Credit Support (other than the Specified Seller Credit Obligations)
posted by Seller and/or its Affiliates with respect to the Assets to be cancelled on or before the Closing;
and (iii) satisfy any requirements and obligations of any Governmental Authority or pursuant to
contracts with respect to any Decommissioning Obligations related to any of the Assets. In addition,
at or prior to Closing, or, with respect to those Surety Bonds that cannot be obtained until the
assignment of the Assets has been approved by the BOEM (to the extent any such approval is
necessary), as soon after the Closing Date as possible, Buyer shall deliver to Seller evidence of the
posting of bonds or other security with all applicable Governmental Authorities meeting the
requirements of such authorities to own the Assets. If any Seller Credit Obligation (including any
Specified Seller Credit Obligation) remains outstanding as of the Closing Date, Buyer shall indemnify
each member of the Seller Group and hold them harmless against any Liabilities that the Seller Group
may incur under any such Seller Credit Obligations (including any Specified Seller Credit Obligation) to
the extent attributable to the period from and after the Effective Time and not attributable to any acts or
omissions of any member of the Seller Group that are inconsistent with any Seller Party’s obligations
under this Agreement.
                7.8     Access to the Properties.
                 (a)    Buyer or its Affiliates may propose to visit or access the Assets or the premises
of Seller for the purpose of transition planning and coordination, or production operations review after
the Execution Date and prior to Closing. Buyer shall provide to Seller at least forty-eight hours written
notice prior to the date of the visit, setting forth the purpose for the visit, the proposed visitation
date(s), the names of Buyer’s personnel who will be visiting, and a designated Buyer’s Representative,
with Buyer supervisory responsibility for the visit, with accompanying contact information including
name, title, electronic mail address, and office and cell phone number. Buyer’s notice may be
submitted by electronic mail but must be followed up with a confirming phone call to Seller’s contact
representative. Seller will provide, or will cause Arena Offshore, LP to provide, Buyer, and its
representatives, with access to the Assets which Arena Offshore, LP operates subject to the prior
execution by such parties of Seller’s and Arena Offshore, LP’s standard access or boarding agreement
and shall use commercially reasonable efforts to arrange for Buyer’s, and its agent’s, access to the
Assets not operated by Arena Offshore LP.
                 (b)      Buyer’s or its Representative’s access must be conducted in such a manner as
not to interfere with the operation of the Assets. Buyer shall abide by Seller’s, Arena Offshore, LP’s,
and any third party operator’s safety rules, regulations, search and seizure policies, and operating
policies during Buyer or its Representative’s access, and any Buyer or its Representatives’ access must
at Buyer’s sole cost and expense. Buyer’s review of the Assets shall not include any operation of
equipment, sampling, testing, monitoring or any invasive environmental review or investigation
commonly referred to as a Phase II without the prior written consent of Seller, which consent may be
withheld by Seller in its sole discretion.
                 (c)     Buyer, on behalf of itself and the Buyer’s Representatives, hereby releases and
agrees to indemnify, defend and hold harmless Seller Group, Arena Offshore, LP and the other owners
of interests in the Assets from and against any and all Liabilities, losses, costs and expenses (including
court costs, expert fees and reasonable attorneys’ and engineers’ fees) arising out of or relating to any
and all access to the Assets and the Records (and other related information) by Buyer and its
Representatives, and any related activities by Buyer or its Representatives, EVEN IF CAUSED IN WHO LE
O R IN PART BY THE NEGLIGENCE ( WHETHER SO LE, JO INT O R CO NCURRENT), STRICT LIABILITY O R
O THER LEGAL FAULT O F ANY INDEMNIFIED PERSO N EXCLUDING , HO WEVER, ANY CLAIMS ,




                                                    34
       Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 45 of 70




LIABILITIES , LO SSES , CO STS O R EXPENSES CAUSED BY THE GRO SS NEGLIGENCE O R WILLFUL
MISCO NDUCT O F ANY INDEMNIFIED PERSO N.

               (d)      Any Seller, in its sole discretion, has the right to suspend or terminate any
Buyer or Buyer’s Representatives access at any time for any violation of this Section 7.8 or any action
or omission by Buyer personnel that such Seller determines, in its sole discretion, may create a risk of
harm, damage or Liability of any type.
                7.9      Employee Matters. With respect to employee matters, the Parties agree to the
provisions set forth in Exhibit G.
                                            ARTICLE 8
                                     ADDITIONAL AGREEMENTS
                 8.1     Taxes.
                 (a)     Any transfer, documentary, sales, use, stamp, registration and other similar
Taxes, and all conveyance fees, recording charges and other fees and charges (including any penalties
and interest) incurred in connection with the transfer of the Assets to Buyer pursuant to this
Agreement and not exempted under the Sale Order, by Section 1146(a) of the Bankruptcy Code or
applicable state or municipal law (“Transfer Taxes”) shall be borne by Buyer. Buyer will, at its own
expense, file all necessary Tax Returns and other documentation with respect to all Transfer Taxes,
and, if required by applicable law, the Parties will, and will cause their Affiliates to, join in the execution
of any such Tax Returns and other documentation. Seller and Buyer will cooperate in good faith to
minimize, to the extent permissible under applicable law, the amount of any such Transfer Taxes.
                (b)     Buyer and Seller agree to furnish or cause to be furnished to each other, upon
request, as promptly as practicable, such information and assistance relating to the Assets (including
access to books and records and Tax Returns and related working papers dated before Closing) as is
reasonably necessary for the filing of all Tax Returns, the making of any election relating to Taxes, the
preparation for any audit by any taxing authority, the prosecution or defense of any claims, suit or
proceeding relating to any Tax; provided, however, that neither Buyer nor Seller shall be required to
disclose the contents of its income Tax Returns to any Person. Any expenses incurred in furnishing
such information or assistance pursuant to this Section 8.1(b) shall be borne by the Party requesting it.
                 8.2      Allocation of Purchase Price. Buyer and Seller shall use commercially
reasonable efforts to agree to an allocation of the Purchase Price (but including Assumed Liabilities
only to the extent such liabilities are required to be included for federal income Tax purposes and the
fair market value of the Contingent Consideration (as of the Closing Date)) to the extent necessary to
allocate the Purchase Price (but including Assumed Liabilities only to the extent such liabilities are
required to be included for federal income Tax purposes) among the asset classes listed on Internal
Revenue Service Form 8594, which shall be in accordance with Code §1060 and the regulations
thereunder (and any similar provision of state, local, or non-U.S. law, as appropriate) by the date that is
sixty (60) days after the Closing Date (the “Tax Allocation”). If Seller and Buyer reach an agreement
with respect to the Tax Allocation pursuant to the foregoing sentence, Seller and Buyer each agree to
report, and to cause their respective Affiliates to report, the federal, state, and local income and other
Tax consequences of the transactions contemplated herein, and in particular to report the information
required by Code §1060(b), and to jointly prepare Internal Revenue Service Form 8594 (Asset
Acquisition Statement under Code §1060) in a manner consistent with the Tax Allocation, as may be
revised to take into account subsequent adjustments to the Purchase Price, including any adjustments
pursuant to the Agreement to determine the Purchase Price, and shall not take any position for U.S.
federal, state or local income tax purposes inconsistent therewith upon examination of any Tax return,


                                                      35
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 46 of 70




in any refund claim, in any tax litigation, investigation or otherwise, unless required to do so by a
“determination” (as defined in Code §1313(a)(1)), or with such other Party’s prior consent; provided,
however, that nothing contained herein shall prevent Buyer or Seller from settling any proposed
deficiency or adjustment by any Governmental Authority based upon or arising out of the Tax
Allocation, and neither Buyer nor Seller shall be required to litigate before any court any proposed
deficiency or adjustment by any Governmental Authority challenging the Tax Allocation. If Seller and
Buyer do not reach an agreement with respect to the Tax Allocation under this Section 8.2, Seller and
Buyer shall be free to file their own asset allocation statements and shall not be subject to the reporting
requirements of this Section 8.2. Notwithstanding any other provision of this Agreement, the terms
and provisions of this Section 8.2 shall survive the Closing without limitation.
                 8.3     Bulk Sales. Buyer and Seller hereby waive compliance with all “bulk sales,”
“bulk transfer” and similar laws that may otherwise be applicable with respect to the sale and transfer
of any or all of the Assets to Buyer.
              8.4       Assigned Contracts and Assigned Leases and Interests; Adequate Assurance
and Performance.
                  (a)    With respect to each Assigned Contract and Assigned Lease and Interest,
Buyer shall provide adequate assurance as required under the Bankruptcy Code of the future
performance by Buyer of each such Assigned Contract or Assigned Lease and Interest. Buyer and
Seller agree that they will promptly take all actions reasonably required to assist in obtaining a
Bankruptcy Court finding that there has been an adequate demonstration of adequate assurance of
future performance under the Assigned Contracts and the Assigned Leases and Interests, such as
furnishing timely requested and factually accurate affidavits and other documents or information for
filing with the Bankruptcy Court and making Buyer’s and Seller’s employees and Representatives
available to testify before the Bankruptcy Court. Notwithstanding the foregoing, Seller shall have no
obligation under this Agreement (including, for the avoidance of doubt, pursuant to Section 7.2 or this
Section 8.4(a)) to provide any assistance with respect to the preparation of any financial information.
                 (b)      From and after Closing, Buyer shall pay, perform or satisfy the Assumed
Liabilities from time to time and as such Assumed Liabilities become due and payable or are required to
be performed or satisfied in accordance with their respective terms.
                8.5      Post-Closing Books and Records and Personnel. For three (3) years after the
Closing Date (or such longer period as may be required by any Governmental Authority or ongoing
claim), (a) Buyer shall not dispose of or destroy any of the Records received by Buyer as Assets and
(b) Buyer shall allow Seller (including, for clarity, any trust established under the Plan or any other
successors of Seller) and any of its directors, officers, employees, counsel, representatives,
accountants and auditors reasonable access during normal business hours, at Seller’s sole expense and
upon reasonable advance notice, to all employees and files of Buyer and its respective Subsidiaries and
any Records included in the Assets for purposes relating to the Bankruptcy Case, the wind-down of
the operations of Seller, the functions of any such trusts or successors, or other reasonable business
purposes, and Seller (including any such trust or successors) and such directors, officers, employees,
counsel, representatives, accountants and auditors shall have the right to make copies of any such files,
books, records and other materials. Until the closing of the Bankruptcy Case or the liquidation and
winding up of Seller’s estate, Seller shall preserve and keep the Records and, at Buyer’s sole expense,
shall make such Records, records, and Seller’s personnel available to Buyer as may be reasonably
required by Buyer in connection with, among other things, any insurance claims by, Proceedings,
Actions or Tax audits against, or governmental investigations of, Buyer or any of its Affiliates or in
order to enable Buyer to comply with its obligations under this Agreement and each other Transaction
Document. In the event any Party desires to destroy any such Records during or after the time during


                                                    36
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 47 of 70




which they must be maintained pursuant to this Section 8.5, such Party shall first give ninety (90) days
prior written notice to the other Party and such other Party shall have the right at their option and
expense, upon prior written notice given within such ninety (90) day period to the Party desiring to
destroy such Records or records, to take possession of the Records within one hundred and eighty
(180) days after the date of such notice, or such shorter period as the liquidation and winding up of
Seller’s estate shall permit.
                8.6     No Other Representations or Warranties; Disclaimers; NORM.
                   (a)     Notwithstanding anything to the contrary contained in this Agreement, except
as and to the extent expressly set forth in this Agreement, the certificate delivered by Seller pursuant to
Section 4.4(c), the Assignments, and in the Transaction Documents, Seller makes no representations
or warranties whatsoever, and disclaims all liability and responsibility for any representation, warranty,
statement or information made or communicated (orally or in writing) to Buyer (including any opinion,
information, or advice that may have been provided to Buyer by any respective Affiliate or
Representative of Seller or by any investment bank or investment banking firm, any petroleum engineer
or engineering firm, Seller’s counsel, or any other agent, consultant, or Representative of Seller).
Except as and to the extent expressly set forth in this Agreement, the certificate delivered by Seller
pursuant to Section 4.4(c), the Assignments, and in the Transaction Documents, Seller further makes
no representation, covenant or warranty, express or implied, as to the accuracy or completeness of
any files, records or data heretofore or hereafter furnished in connection with the Assets, or as to the
quality or quantity of Hydrocarbon reserves (if any) attributable to the Assets, or the ability of the
Assets to produce Hydrocarbons. Any and all such files, records and data furnished by Seller is
provided as a convenience, and any reliance on or use of the same shall be at Buyer’s sole risk.
Without limiting the generality of the foregoing, except as and to the extent expressly set forth in
Article 5, the certificate delivered by Seller pursuant to Section 4.4(c), the Assignments, and the
Transaction Documents, Seller expressly disclaims and negates any representation or warranty,
express, implied, at common law, by statute, or otherwise, relating to (a) the title to any of the Assets,
(b) the condition of the Assets (including any implied or express warranty of merchantability, fitness
for a particular purpose, or conformity to models or samples of materials), it being distinctly
understood that the Assets are being sold “As Is,” “Where Is,” and “With All Faults As To All
Matters,” (c) freedom from hidden or redhibitory defects or vices (d) any infringement by Seller of
any patent or proprietary right of any third party, (e) any information, data, or other materials (written
or oral) furnished to Buyer by or on behalf of Seller (including without limitation, in respect of any
seismic data, the existence or extent of Hydrocarbons or the mineral reserves, the recoverability of
such reserves, any product pricing assumptions, and the ability to sell Hydrocarbon production after
the Closing), and (f) the environmental condition and other condition of the Assets and any potential
liability arising from or related to the Assets.
                 (b)     Waiver of consumer and other rights: Buyer waives its rights under the Texas
Deceptive Trade Practices-Consumer Protection Act, specifically including section 17.41 et seq.,
Vernon’s Texas Code Annotated, Business and Commerce, a law that gives consumers special rights
and protections, or any similar state or federal law. After an opportunity to consult with an attorney of
its own selection, Buyer acknowledges that the disclaimers and waivers given in and under this
Agreement shall be considered material and integral parts of this Agreement, with consideration given
therefor, and acknowledges that all disclaimers and waivers are “conspicuous” and, have been brought
to the attention of Buyer, and that Buyer has voluntarily and knowingly consented to all disclaimers and
waivers.
                (c)     Buyer acknowledges and affirms that it has made its own independent
investigation, analysis, and evaluation of the transactions contemplated hereby and the Assets


                                                    37
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 48 of 70




(including Buyer’s own estimate and appraisal of the extent and value of Seller’s Hydrocarbon reserves
attributable to the Assets and an independent assessment and appraisal of the environmental risks
associated with the acquisition of the Assets). Buyer acknowledges that in entering into this
Agreement, it has relied on the aforementioned investigation and the terms and conditions of this
Agreement. Buyer hereby irrevocably covenants to refrain from, directly or indirectly, asserting any
claim, or commencing, instituting, or causing to be commenced, any Proceeding of any kind against
Seller or its Affiliates or Subsidiaries, alleging facts contrary to the foregoing acknowledgment and
affirmation.
                (d)      BUYER       ACKNO WLEDGES        THAT   THE   ASSETS   HAVE   BEEN    USED    FO R
EXPLO RATIO N, DEVELO PMENT AND PRO DUCTIO N O F O IL, GAS AND WATER AND THAT THERE MAY BE
PETRO LEUM, PRO DUCED WATER, WASTES O R O THER HAZARDO US MATERIALS LO CATED O N, UNDER
O R ASSO CIATED WITH THE ASSETS AND THE ASSETS MAY ALSO CO NTAIN PREVIO USLY PLUGGED AND
ABANDO NED WELLS , BURIED PIPELINES , STO RAGE TANKS , AND O THER EQ UIPMENT, WHETHER O R
NO T O F A SIMILAR NATURE, THE LO CATIO NS O F WHICH MAY NO T BE KNO WN BY SELLER O R BE
READILY APPARENT BY A PHYSICAL INSPECTIO N O F THE ASSETS . EQ UIPMENT AND SITES INCLUDED
IN THE ASSETS MAY CO NTAIN NO RM.           NO RM MAY AFFIX O R ATTACH ITSELF TO THE INSIDE O F
WELLS , MATERIALS AND EQ UIPMENT AS SCALE, O R IN O THER FO RMS ; THE WELLS , MATERIALS AND
EQ UIPMENT LO CATED O N O R INCLUDED IN THE ASSETS MAY CO NTAIN NO RM AND O THER WASTES O R
HAZARDO US MATERIALS ; AND NO RM CO NTAINING MATERIAL AND O THER WASTES O R HAZARDO US
MATERIALS MAY HAVE BEEN BURIED, CO ME IN CO NTACT WITH THE SO IL O R O THERWISE BEEN
DISPO SED O F O N O R ARO UND THE ASSETS .         SPECIAL PRO CEDURES MAY BE REQ UIRED FO R THE
REMEDIATIO N, REMO VAL, TRANSPO RTATIO N O R DISPO SAL O F WASTES , ASBESTO S , HAZARDO US
MATERIALS , INCLUDING HYDRO GEN SULFIDE GAS AND NO RM FRO M THE ASSETS . FRO M AND AFTER
THE CLO SING , BUYER SHALL ASSUME RESPO NSIBILITY FO R THE CO NTRO L, STO RAGE, HANDLING ,
TRANSPO RTING AND DISPO SING O F O R DISCHARGE O F ALL MATERIALS , SUBSTANCES AND WASTES
FRO M THE ASSETS      (INCLUDING     PRO DUCED WATER, HYDRO GEN SULFIDE GAS , DRILLING FLUIDS ,
NO RM, HAZARDO US MATERIALS AND O THER WASTES ) IN A SAFE AND PRUDENT MANNER AND IN
ACCO RDANCE WITH ALL APPLICABLE ENVIRO NMENTAL LAWS .

                8.7      Casualty.
                  (a)     If, after the Execution Date and prior to the Closing, (i) a part of the Assets or
(ii) a part of any assets owned, Controlled, maintained or otherwise operated by third parties which are
covered by Seller’s or its Affiliates’ insurance policies, in each case, suffers a Casualty Loss or is
taken in condemnation or under the right of eminent domain or if proceedings for such purposes are
pending or threatened, Seller shall promptly give Buyer written notice of such occurrence, including
reasonable particulars with respect thereto, and, subject to Section 11.1(b)(vi), this Agreement shall
remain in full force and effect notwithstanding any such Casualty Loss.
                 (b)      With regard to a Casualty Loss occurring after the Execution Date through the
Closing, without limitation of Section 11.1(b)(vi), at Closing, Seller shall pay (or cause to be paid) to
Buyer all sums paid to Seller or its Affiliates by third parties by reason of such Casualty Loss. In
addition, Seller shall seek to recover, and transfer (or cause to be transferred) to Buyer, at the Closing,
all of the right, title and interest of Seller and its Affiliates’ in and to any insurance claims, unpaid
awards or other proceeds and any other rights against third parties arising out of such Casualty Loss,
including any such rights under insurance policies owned or maintained (directly or indirectly) by third
parties on behalf of Seller or its Affiliates covering the Assets or any assets owned, Controlled,
maintained or otherwise operated by third parties which are covered by Seller’s or its Affiliates’
insurance policies; provided, however, that Seller shall reserve and retain all rights, title and interests

                                                     38
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 49 of 70




and claims against third parties for the recovery of Seller’s costs and expenses incurred prior to the
Closing in pursuing or asserting any such insurance claims with respect to any such Casualty Loss.
                 (c)     Notwithstanding anything to the contrary in this Agreement and subject to
Section 11.1(b)(vi), (i) at the Closing, the Assets affected by a Casualty Loss or condemnation shall be
included in the Closing and Buyer shall pay the full Allocated Value therefor, subject to any applicable
adjustments under this Agreement, and (ii) Buyer’s recourse with respect to a Casualty Loss shall be
limited to the proceeds of Seller’s or its Affiliates’ applicable insurance coverage or any other insurance
policies owned or maintained (directly or indirectly) by third parties on behalf of Seller or its Affiliates
covering the Assets in respect thereof or other sums paid to Seller or its Affiliates by third parties (or
an assignment of claims related thereto), which proceeds or other sums shall be payable to Buyer only
upon or after the Closing of the transaction contemplated hereby, and subject to Seller’s retention of its
recovery as contemplated by the last sentence of Section 8.7(b). Seller shall have no other liability or
responsibility to Buyer with respect to a Casualty Loss, EVEN IF SUCH CASUALTY LO SS SHALL HAVE
RESULTED FRO M O R SHALL HAVE ARISEN O UT O F THE SO LE O R CO NCURRENT NEGLIGENCE, FAULT,
O R VIO LATIO N O F A LEGAL REQ UIREMENT, EXCEPT TO THE EXTENT CAUSED BY THE GRO SS
NEGLIGENCE O R WILLFUL MISCO NDUCT O F SELLER O R ANY MEMBER O F SELLER GRO UP.

                8.8     Environmental Liabilities. Buyer hereby releases, indemnifies, defends and
holds harmless Seller from and against any and all liabilities (including any personal injury, death or loss
or damage of property) to the extent arising out of, resulting from or relating to any office visit, field
visit, environmental property assessment or other due diligence activity conducted by Buyer or Buyer’s
environmental consultant with respect to the Assets, EVEN IF SUCH LIABILITIES ARISE O UT O F O R
RESULT FRO M, IN WHO LE O R IN PART, THE SO LE, ACTIVE, PASSIVE, CO NCURRENT O R CO MPARATIVE
NEGLIGENCE, STRICT LIABILITY O R O THER FAULT O F SELLER, EXCEPTING O NLY LIABILITIES TO THE
EXTENT ACTUALLY RESULTING FRO M THE GRO SS NEGLIGENCE O R WILLFUL MISCO NDUCT O F SELLER.

                8.9     Additional Agreements.
                 (a)    Restructuring Support Agreement. Seller shall provide Buyer a copy of the
Restructuring Support Agreement at or prior to the execution of this Agreement. Seller shall notify
Buyer (x) if at any time after the date hereof, the parties to the Restructuring Support Agreement do
not constitute the Required Supporting Parties and (y) of any default thereunder, termination thereof or
amendment thereto reasonably promptly upon becoming aware of any such default, termination or
amendment, including any such amendment under consideration, and shall promptly provide to Buyer a
copy of any default notice, termination notice or amendment (including any drafts thereof).[Reserved].
                (b)      Chapter 11 Plan. The Plan shall include a provision that allows Buyer, at
Buyer’s reasonable discretion, or any designee of Buyer, to receive the equity in one or more
reorganized legal entities comprising Seller to facilitate the transfer of any Asset or Contract to the
extent determined necessary or desirable by Buyer at no additional cost to Buyer. For the avoidance of
doubt, any provisions in the Plan that would affect such equity transfer or any reorganized Seller entity
which is to be transferred shall be subject to Buyer’s prior written approval (such approval not to be
unreasonably withheld), including any provisions relating to the discharge of the reorganized Seller and
any provisions affecting any remaining assets or liabilities held by any such Seller entity. For the
avoidance of doubt, neither Buyer nor any designee of Buyer shall acquire any Excluded Assets or
Excluded Liabilities in connection with receipt of any such reorganized Seller equity.
               (c)    Revenues. After the Closing, any proceeds (including proceeds held in
suspense or escrow), receipts, credits and income attributable to the Assets (or otherwise earned with



                                                    39
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 50 of 70




respect thereto or in connection therewith) received by any Seller Party shall be paid by such Seller
Party to Buyer within thirty (30) days after such Seller Party’s receipt of such amounts.
                                   ARTICLE 9
             CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE
                 The obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver, at or prior to the Closing, of each of the following
conditions; provided that Buyer may not rely on the failure of any condition set forth in this Article 9 to
be satisfied if such failure was primarily caused by Buyer’s failure to act in good faith or to use its
commercially reasonable efforts to cause the Closing to occur; provided further that if Seller obtains
knowledge that any of the following conditions precedent will not be satisfied at or prior to Closing,
then Seller shall provide written notice thereof to Buyer:
                 9.1      Accuracy of Representations. The representations and warranties of each
Seller Party set forth in this Agreement shall be true and correct in all respects on and as of the Closing
Date with the same effect as though such representations and warranties had been made on and as of
the Closing Date (provided that representations and warranties which are expressly confined to a
specified date shall speak only as of such date); provided, however, that in the event of a breach of or
inaccuracy in the representations and warranties of a Seller Party set forth in this Agreement (which
shall be determined without giving effect to any limitation or qualification as to materiality, Material
Adverse Effect or similar qualification), the condition set forth in this Section 9.1 shall be deemed
satisfied unless the effect of all such breaches of or inaccuracies in such representations and
warranties taken together for all Seller Parties results in a Material Adverse Effect; provided, further,
however, that Buyer shall not be entitled to assert that the condition set forth in this Section 9.1 has not
been satisfied with respect to any breach of or inaccuracy in the representations and warranties of a
Seller Party if such breach or inaccuracy was actually known to any of Buyer’s Knowledge persons
set forth on Schedule 1.1(b) as of the Execution Date. In addition, Buyer shall have received a
certificate of each Seller Party to such effect signed by a duly authorized officer thereof. If Buyer
determines that there has been a breach of or inaccuracy in any of the Seller Parties’ representations
and warranties on which it will rely for purposes of asserting the condition set forth in this Section 9.1
is not satisfied, it shall provide Seller with notice of such breach or inaccuracy as promptly as
reasonably practicable after the determination thereof.
                9.2     Seller’s Performance. Each covenant and agreement that Seller is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing shall have been duly
performed and complied with in all material respects (except that those covenants and agreements that
are qualified as to materiality or Material Adverse Effect or similar expressions shall have been duly
performed and complied with in all respects), and Buyer shall have received a certificate of Seller to
such effect signed by a duly authorized officer thereof.
                9.3     No Order. No Governmental Authority shall have enacted, issued, promulgated
or entered any Order or other Legal Requirement which is in effect and has the effect of making illegal
or otherwise prohibiting the consummation of the transactions contemplated by this Agreement or
could cause any of such transactions to be rescinded following the Closing. No suit, action, or other
proceeding instituted by any Person (other than Buyer or any Affiliate of Buyer) shall be pending before
any Governmental Authority seeking to restrain, prohibit, enjoin, or declare illegal, or seeking
substantial damages in connection with the transactions contemplated by this Agreement.
                 9.4     Seller’s Deliveries. Seller shall have delivered (or shall deliver at the Closing)
each of the deliveries required to be made to Buyer pursuant to Section 4.4.



                                                    40
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 51 of 70




                9.5      Sale Order. The Bankruptcy Court shall have entered the Sale Order and the
Sale Order shall be final, binding, non-appealable and in full force and effect.
                 9.6    Operatorship. At Closing, Buyer will be designated the operator of the Assets
that is currently operated by any of Seller’s Affiliates (for sole purpose of this Section 9.6, without
giving effect to the proviso thereof) and including, for the avoidance of doubt, Arena Offshore, LP,
and Arena Offshore Operating, LLC.
                                 ARTICLE 10
          CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE
                 Seller’s obligation to consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, at or prior to the Closing, of each of the following conditions;
provided that no Seller Parties may rely on the failure of any condition set forth in this Article 10 to be
satisfied if such failure was primarily caused by any of the Seller Party’s failure to act in good faith or
to use its commercially reasonable efforts to cause the Closing to occur; provided further that if Buyer
obtains knowledge that any of the following conditions precedent will not be satisfied at or prior to
Closing, then Buyer shall provide written notice thereof to Seller:
                  10.1     Accuracy of Representations. The representations and warranties of Buyer set
forth in this Agreement shall be true and correct in all material respects (except that those
representations and warranties which are qualified as to materiality or similar expressions shall be true
and correct in all respects) as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of the Closing Date (provided that representations and
warranties which are expressly confined to a specified date shall speak only as of such date); provided,
however, that in the event of a breach of or inaccuracy in the representations and warranties of Buyer
set forth in this Agreement (which shall be determined without giving effect to any limitation or
qualification as to materiality, material adverse effect or similar qualification), the condition set forth in
this Section 10.1 shall be deemed satisfied unless the effect of all such breaches of or inaccuracies in
such representations and warranties taken together results in a material adverse effect on Buyer’s
ability to consummate the transactions contemplated by this Agreement. In addition, Seller shall have
received a certificate of Buyer to such effect signed by a duly authorized officer thereof. If Seller
determines that there has been a breach of or inaccuracy in any of Buyer’s representations and
warranties on which it will rely for purposes of asserting the condition set forth in this Section 10.1 is
not satisfied, it shall provide Buyer with notice of such breach or inaccuracy as promptly as reasonably
practicable after the determination thereof.
               10.2     Sale Order in Effect. The Bankruptcy Court shall have entered the Sale Order
and the Sale Order shall be in full force and effect and shall not be subject to a stay pending appeal.
                 10.3   Buyer’s Performance. The covenants and agreements that Buyer is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing shall have been
performed and complied with in all material respects (except that those covenants and agreements that
are qualified as to materiality or similar expressions shall have been duly performed and complied with
in all respects), and Seller shall have received a certificate of Buyer to such effect signed by a duly
authorized officer thereof.
                 10.4   No Order. No Governmental Authority shall have enacted, issued, promulgated
or entered any Order or other Legal Requirement which is in effect and which has the effect of making
illegal or otherwise prohibiting the consummation of the transactions contemplated by this Agreement
or could cause any of such transactions to be rescinded following the Closing. No suit, action, or
other proceeding instituted by any Person (other than Seller or any Affiliate of Seller) shall be pending


                                                     41
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 52 of 70




before any Governmental Authority seeking to restrain, prohibit, enjoin, or declare illegal, or seeking
substantial damages in connection with the transactions contemplated by this Agreement.
                 10.5    Buyer’s Deliveries. Buyer shall have delivered (or shall deliver at the Closing)
each of the deliveries required to be made to Seller pursuant to Section 4.3.
                                              ARTICLE 11
                                             TERMINATION
             11.1    Termination Events. Notwithstanding anything herein to the contrary, this
Agreement may be terminated at any time prior to the Closing:
                (a)      by either Seller or Buyer:
                                (i)      if a Governmental Authority issues a Final Order or any Legal
Requirement is enacted prohibiting the transactions contemplated hereby; provided, however, that (1)
Buyer shall be permitted to terminate this Agreement pursuant to this Section 11.1(a)(i) only if Buyer is
not itself in material breach of any of its representations, warranties, covenants or agreements
contained herein, and (2) Seller shall be permitted to terminate this Agreement pursuant to this Section
11.1(a)(i) only if Seller is not itself in material breach of any of its representations, warranties,
covenants or agreements contained herein;
                                 (ii)    by mutual written consent of Seller and Buyer;
                                 (iii)    if the Closing has not occurred by the close of business on
October 31, 2020 (the “Outside Date”); provided, however, that (1) Buyer shall be permitted to
terminate this Agreement pursuant to this Section 11.1(a)(iii) only if Buyer is not itself in material
breach of any of its representations, warranties, covenants or agreements contained herein, and (2)
Seller shall be permitted to terminate this Agreement pursuant to this Section 11.1(a)(iii) only if Seller is
not itself in material breach of any of its representations, warranties, covenants or agreements
contained herein; provided, further, that a Party may not terminate pursuant to this Section 11.1(a)(iii)
if the Closing has not occurred due to the failure of such Party to satisfy a condition set forth in Article
9 and Article 10 (as applicable) that is within the reasonable control of such Party;
                               (iv)    if the Bankruptcy Court enters an Order dismissing, or
converting into cases under chapter 7 of the Bankruptcy Code, any of the cases commenced by Seller
under chapter 11 of the Bankruptcy Code and comprising part of the Bankruptcy Case; provided
however, that neither Buyer nor Seller shall be permitted to terminate this Agreement pursuant to this
Section 11.1(a)(iv) to the extent that such Order was requested, encouraged or supported by such
Party; or
                (b)      by Buyer:
                                 (i)     in the event of any breach by Seller (or any Seller Party’s) of
any of Seller’s (or any Seller Party’s) agreements, covenants, representations or warranties contained
herein (provided such breach would result in the failure of a condition set forth in Section 9.1 or
Section 9.2 to be satisfied on the Closing Date), and the failure of Seller to cure such breach within ten
(10) days after receipt of the Buyer Termination Notice; provided, however, that (A) Buyer is not itself
in material breach of any of its representations, warranties, covenants or agreements contained herein,
(B) Buyer notifies Seller in writing (the “Buyer Termination Notice”) of its intention to exercise its
rights under this Section 11.1(b)(i) as a result of the breach, and (C) Buyer specifies in the Buyer
Termination Notice the representation, warranty, covenant or agreement contained herein or in the Sale



                                                      42
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 53 of 70




Order of which Seller is allegedly in breach and a reasonably detailed description of the factual
circumstances to support the allegation;
                              (ii)   if the Bankruptcy Court enters an Order that precludes the
consummation of the transactions contemplated by this Agreement on terms and conditions set forth
herein;
                                 (iii)  there is a termination of the right to use cash collateral under
the Cash Collateral Order, if such termination is not cured within five (5) Business Days thereafter;
                              (iv)    if Seller (A) enters into one or more agreements to sell, transfer
or otherwise dispose of any material portion of the Assets in a transaction or series of transactions
other than in the ordinary course of business with one or more Persons other than Buyer or (B)
terminates the Restructuring Support Agreement pursuant to Section 13.03(c) of the Restructuring
Support Agreement;
                                (v)    if the Bankruptcy Court has not entered the Sale Order on or
before 40 days from the Petition Date or the Sale Order ceases to be in full force and effect or shall
have been stayed, reversed, modified or amended in any material respect in a manner adverse to Buyer
without the prior written consent of Buyer;
                              (vi)    if the aggregate sum of all costs and expenses (calculated in
accordance with Section 11.5) to fully repair, restore, replace and/or otherwise Remediate any Assets
affected by one or more Casualty Losses (“Restoration Costs”) is equal to or in excess of an amount
equal to twenty percent (20%) of the Purchase Price (and, for the avoidance of doubt, the Restoration
Costs of any Asset may exceed the Allocated Value of such Asset);
                             (vii)   (A) if the Restructuring Support Agreement (x) is terminated or
(y) is supplemented, amended, waived or otherwise modified, in a manner inconsistent with the
Restructuring Support Agreement, or (B) if at any time after the date hereof the parties to the
Restructuring Support Agreement do not constitute the Required Supporting Parties; or[Reserved]; or
                                (viii) if Seller (A) withdraws or seeks authority to withdraw (x) the
Sale Order at any time after the entry thereof or (y) any notice or motion seeking entry thereof at any
time prior to the entry thereof (it being agreed and understood by Buyer and Seller that the filing of a
revised or amended form of the Sale Order with the consent of Buyer shall not constitute a withdrawal
of the Sale Order, as applicable), or (B) announces any standalone plan of reorganization or liquidation
that does not contemplate the sale of the Assets in accordance with the Sale Order, in each case with
respect to the Assets.
                (c)     by Seller:
                         (i)     in the event of any breach by Buyer of any of Buyer’s agreements,
covenants, representations or warranties contained herein (provided such breach would result in the
failure of a condition set forth in Section 10.1 or Section 10.3 to be satisfied) or (if such breach is
material) in the Sale Order, and the failure of Buyer to cure such breach within ten (10) days after
receipt of the Seller Termination Notice; provided, however, that Seller (A) is not itself in material
breach of any of its representations, warranties, covenants or agreements contained herein or in the
Sale Order, (B) notifies Buyer in writing (the “Seller Termination Notice”) of its intention to exercise its
rights under this Section 11.1(c)(i) as a result of the breach, and (C) specifies in the Seller Termination
Notice the representation, warranty, covenant or agreement contained herein or in the Sale Order of




                                                    43
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 54 of 70




which Buyer is allegedly in breach and a reasonably detailed description of the factual circumstances to
support the allegation; or.
                                (ii) if Seller terminates the Restructuring Support Agreement pursuant
to Section 13.03(c) of the Restructuring Support Agreement.
                11.2     Effect of Termination.
                 (a)       In the event of termination of this Agreement by Buyer or Seller pursuant to
this Article 11, all rights and obligations of the Parties under this Agreement shall terminate without any
Liability of any Party to any other Party; provided, however, that, subject to Section 11.2(b), nothing
herein shall relieve any Party from Liability for such Party’s (or its Representatives’) breach of this
Agreement prior to such termination. The provisions of this Section 11.2, Section 11.4 and Section
3.2 (and, to the extent applicable to the interpretation or enforcement of such provisions, Article 1),
shall expressly survive the termination of this Agreement.
                (b)      In the event that Seller has the right to terminate this Agreement pursuant to
Section 11.1(c)(i), notwithstanding Sections 13.4 and 13.14, Seller shall be entitled, as its sole and
exclusive remedy, to (i) terminate this Agreement pursuant to Section 11.1(c)(i) and retain the Deposit
as liquidated damages (and not as a penalty) for such termination, free and clear of any claims thereon
by Buyer (and the Parties shall give joint written instructions to the Escrow Agent to release the
Deposit to Seller pursuant to Section 3.2), or (ii) if applicable, enforce specific performance in
accordance with Section 11.3. The Parties agree that, should Seller have the right to terminate this
Agreement pursuant to Section 11.1(c)(i), the foregoing described liquidated damages are reasonable
considering all of the circumstances existing as of the Execution Date and constitute the Parties’ good
faith estimate of the actual damages reasonably expected to result from such termination of this
Agreement by Seller.
                 11.3    Specific Performance. In the event that Seller has the right to terminate this
Agreement pursuant to Section 11.1(c)(i), in lieu of seeking the Deposit as a remedy in accordance
with Section 11.2(b), as its sole remedy under this Agreement, Seller shall be entitled to specific
performance of this Agreement, it being specifically agreed that monetary damages will not be
sufficient to compensate Seller, and this right shall include the right of Seller to cause the closing of the
transactions contemplated hereby to be consummated in accordance with the terms of this Agreement.
Seller shall not be required to provide any bond or other security in connection with seeking an
injunction or injunctions to enforce specifically the terms and provisions of this Agreement. The
Parties hereto further agree that (a) by seeking the remedies provided for in this Section 11.3, Seller
shall not in any respect waive its right to seek any other form of relief in law or in equity that may be
available to it and (b) nothing set forth in this Section 11.3 shall require Seller to institute any
Proceeding for (or limit Seller’s right to institute any Proceeding for) specific performance under this
Section 11.3 prior to, or as a condition to, exercising any termination right under this Article 11.
Notwithstanding anything contained herein to the contrary, (x) if Seller elects to receive the Deposit as
liquidated damages in accordance with Section 11.2(b), then Seller shall not be entitled to seek specific
performance of this Agreement and, without limitation of the foregoing, shall be deemed to have
waived all of its rights to seek specific performance under this Agreement, and (y) if Seller elects to
seek specific performance of this Agreement, Seller shall not be entitled to receive the Deposit under
Section 11.2(b); provided that if Seller withdraws its claim for specific performance or is unable to
enforce specific performance and is entitled to receive the Deposit pursuant to the terms hereof, it may
elect to receive the Deposit as its sole remedy. For the avoidance of doubt, Seller’s determination
pursuant to this Section 11.3 shall be at the sole discretion of Seller’s transaction committee.




                                                     44
       Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 55 of 70




                 11.4    Break-Up Fee and Expense Reimbursement.
                 (a)     In the event that this Agreement is terminated pursuant to Sections 11.1(b)(i)
(solely for purposes of clause (ii) below), 11.1(b)(ii), 11.1(b)(iii), 11.1(b)(iv), 11.1(b)(vii),or
11.1(b)(viii), or 11.1(c)(ii), Lime RockBuyer shall be entitled to payment by Seller of (i) a termination
fee equal to two and four-tenths percent (2.4%) of the Purchase Price (the “Break-Up Fee”) and Buyer
and Lime Rock shall be entitled to payment by Seller of (ii) an amount equal to the lesser of (A) an
amount equal to one and one-half percent (1.5%) of the Purchase Price and (B) Buyer’s and Lime
Rock’s actual out-of-pocket fees and expenses incurred (directly or indirectly) in connection with this
Agreement and other agreements, pleadings, documents, hearings, discovery, and transactions related
hereto (including attorneys’ and advisors’ fees) (the “Expense Reimbursement”).
                 (b)     Seller’s obligation to pay the Break-Up Fee and the Expense Reimbursement
shall survive termination of this Agreement. Seller shall pay the Break-up Fee to Lime Rock (and not to
Buyer or any of its managers, directors, or officers)Buyer and Seller shall pay the Expense
Reimbursement to Lime Rock and/or Buyer (as applicable) within ten (10) Business Days after the
termination of this Agreement; provided that if this Agreement is terminated pursuant to Sections
11.1(b)(iv), or 11.1(c)(ii), such payment shall be due within ten (10) Business Days after the
termination of the Restructuring Support Agreement pursuant to Section 13.03(c) of the Restructuring
Support Agreement..
                (c)    Lime Rock’sBuyer’s right to payment of the Break-Up Fee and Lime Rock’s
and Buyer’s (as applicable) right to payment of the Expense Reimbursement shall constitute an
administrative expense in the Bankruptcy Case pursuant to Section 503 and 507 of the Bankruptcy
Code.
                 (d)     Each Party acknowledges that the agreements contained in this Section 11.4
are an integral part of this Agreement and that, without these agreements, the other Party would not
enter into this Agreement.
                 (e)       Buyer represents to Seller that this Section 11.4 is a condition precedent to
Buyer’s execution of this Agreement and is necessary to ensure that Buyer will continue to pursue the
proposed acquisition of the Assets, and Seller acknowledges that the Break-Up Fee and Expense
Reimbursement, if payable hereunder, (i) constitute actual and necessary costs and expenses of
preserving Seller’s estates, within the meaning of Section 503(b) of the Bankruptcy Code, (ii) are of
substantial benefit to Seller’s estates by, among other things, establishing a bid standard or minimum
for other bidders and placing estate property in a sales configuration mode attracting other bidders to a
potential auction, (iii) are reasonable and appropriate, including in light of the size and nature of the sale
of the Assets by Seller to Buyer contemplated hereby and the efforts that have been or will be
expended by Buyer and Lime Rock, notwithstanding that such sale is subject to higher and better
offers, and (iv) was negotiated by the Parties at arm’s-length and in good faith.
                11.5    Dispute Resolution. Buyer and Seller shall attempt to agree as to whether the
combined value of the matters described in Section 11.1(b)(vi) is less than the percentage of the
Purchase Price described therein prior to the Closing Date (any disagreements between the Parties as
to such matters, collectively, the “Disputed Matters”). If Seller and Buyer are unable to agree by the
Closing Date, the Disputed Matters shall be exclusively and finally resolved by arbitration pursuant to
this Section 11.5; provided, however, the Parties will resolve all such Disputed Matters under this
Section 11.5 prior to Closing or termination, as applicable. There will be a single arbitrator who will be
an attorney with at least 15 years’ experience in matters involving oil and gas producing properties in
the Gulf of Mexico, as selected by the mutual agreement of Buyer and Seller (the “Arbitrator”).
Notwithstanding the foregoing, the Bankruptcy Court may serve as the Arbitrator upon the mutual


                                                     45
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 56 of 70




agreement of the Parties. If the Parties do not mutually agree upon the Arbitrator in accordance with
this Section 11.5, the Houston, Texas office of the AAA shall appoint such Arbitrator under such
conditions as the AAA in its sole discretion deems necessary or advisable. The place of arbitration
shall be Houston, Texas, and the arbitration shall be conducted in accordance with the AAA Rules, to
the extent such rules do not conflict with the terms of this Section 11.5. Each of Buyer and Seller
shall submit to the Arbitrator, with a simultaneous copy to the other Party, a single written statement of
its position on the Disputed Matters in question, together with a copy of this Agreement and any
supporting material that such Party desires to furnish, as soon as reasonably practicable, but not later
than the tenth (10th) Business Day after appointment of the Arbitrator. The Parties shall instruct the
Arbitrator to make a determination, choosing either Seller’s position or Buyer’s position with respect to
the Disputed Matters in question, with such determination to be made within twenty (20) days after the
end of such ten (10) Business Day period after the submission of the Disputed Matters and shall be
final and binding upon both Parties, without right of appeal. In making his determination, the Arbitrator
shall make a determination of the Disputed Matters submitted based solely on the single written
submissions of Seller and Buyer (and without any additional or supplemental submittals by any Party,
except to the extent the Arbitrator requests additional information from either Party), shall be bound by
the rules set forth in this Section 11.5 and, subject to the foregoing, may consider such other legal and
industry matters as in the opinion of the Arbitrator are necessary or helpful to make a proper
determination. The Arbitrator shall act as an expert for the limited purpose of determining specific
Disputed Matters submitted by either Party and may not award damages, interest or penalties to either
Party with respect to any matter, except as otherwise provided in the following sentence. The costs of
the Arbitrator (and the AAA, if applicable) and the reasonable legal costs and expenses incurred by the
Parties in connection with the arbitration shall be borne by the Party whose position is not selected by
the Arbitrator.
                                        ARTICLE 12
                               SURVIVAL AND INDEMNIFICATION
                 12.1      No Survival of Seller’s Representations and Warranties. The representations
and warranties of Seller contained herein and in any certificate or other Transaction Document
delivered by Seller pursuant to this Agreement shall terminate upon and not survive the Closing and
there shall be no liability thereafter in respect thereof. Each of Seller’s covenants and other agreements
contained in this Agreement shall terminate upon the Closing, except the covenants and agreements of
Seller in Sections 2.6, 2.7, 2.8, 7.2(a), 7.2(b), and 8.2 (each a “Post-Closing Covenant”), which shall
survive the Closing until the earlier of (a) performance of such Post-Closing Covenant in accordance
with this Agreement or, (b)(i) if time for performance of such Post-Closing Covenant is specified in
this Agreement, sixty (60) days following the expiration of the time period for such performance or (ii)
if time for performance of such Post-Closing Covenant is not specified in this Agreement, the
expiration of the applicable statute of limitations with respect to any claim for any failure to perform
such Post-Closing Covenant; provided that if a written notice of any claim with respect to any
Post-Closing Covenant is given prior to the expiration thereof then such Post-Closing Covenant shall
survive until, but only for purposes of, the resolution of such claim by Final Order or settlement.
                12.2    Survival of Buyer’s Representations and Warranties. The representations and
warranties of Buyer contained in Article 6 of this Agreement (other than the representations and
warranties contained in Section 6.8) shall survive the Closing through and including the date that is
twelve (12) months after the Closing Date (the “Expiration Date”); provided, however, that any
obligations to indemnify and hold harmless shall not terminate with respect to any Liabilities as to
which a Seller Indemnified Party shall have given notice to Buyer in accordance with Section 12.4(a)
on or before the Expiration Date. The representations and warranties of Buyer contained in Section 6.8



                                                   46
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 57 of 70




shall terminate upon and not survive the Closing and there shall be no Liability thereafter in respect
thereof.
                12.3    Indemnification by Buyer.
                (a)    Subject to Section 12.2, from and after Closing, Buyer hereby agrees to
indemnify and hold Seller and each member of the Seller Group (collectively, the “Seller Indemnified
Parties”) harmless from and against any all Liabilities to the extent based upon, attributable or resulting
from:
                                (i)     the breach of any representation or warranty of Buyer set forth
in Article 6 hereof, or any representation or warranty contained in any certificate delivered by or on
behalf of Buyer pursuant to this Agreement;
                              (ii)       the breach of any covenant or other agreement on the part of
Buyer under this Agreement; and
                                 (iii)   the Assumed Liabilities.
               (b)     Notwithstanding anything contained herein to the contrary, any Seller
Indemnified Party making an Indemnification Claim under Section 12.3 must give notice to the
indemnifying Party of any such Indemnification Claim in writing on or prior to the Expiration Date.
                12.4    Indemnification Procedures.
                 (a)      In the event that any Actions shall be instituted or that any claim or demand
shall be asserted by any Seller Indemnified Party in respect of which payment may be sought under
Section 12.3 (an “Indemnification Claim”), the Seller Indemnified Party shall reasonably and promptly
cause written notice of the assertion of any Indemnification Claim of which it has knowledge which is
covered by this indemnity to be forwarded to the indemnifying Party; provided that a Seller
Indemnified Party need not wait until an Action has been instituted or demand has been asserted before
delivering written notice of an Indemnification Claim to the indemnifying Party. The indemnifying
Party shall have the right, at its sole option and expense, to be represented by counsel of its choice,
which must be reasonably satisfactory to the Seller Indemnified Party, and to defend against, negotiate,
settle or otherwise deal with any Indemnification Claim which relates to any Liabilities indemnified
against hereunder. If the indemnifying Party elects to defend against, negotiate, settle or otherwise deal
with any Indemnification Claim which relates to any Liabilities indemnified against hereunder, it shall
within thirty (30) days (or sooner, if the nature of the Indemnification Claim so requires) notify the
Seller Indemnified Party of its intent to do so. If the indemnifying Party elects not to defend against,
negotiate, settle or otherwise deal with any Indemnification Claim which relates to any Liabilities
indemnified against hereunder, the Seller Indemnified Party may defend against, negotiate, settle or
otherwise deal with such Indemnification Claim. If the indemnifying Party shall assume the defense of
any Indemnification Claim, the Seller Indemnified Party may participate, at his or its own expense, in
the defense of such Indemnification Claim; provided, however, that such Seller Indemnified Party shall
be entitled to participate in any such defense with separate counsel at the expense of the indemnifying
Party if (a) so requested by the indemnifying Party to participate or (b) in the reasonable opinion of
counsel to the Seller Indemnified Party a conflict or potential conflict exists between the Seller
Indemnified Party and the indemnifying Party that would make such separate representation advisable;
and provided, further, that the indemnifying Party shall not be required to pay for more than one such
counsel for all Seller Indemnified Parties in connection with any Indemnification Claim. The Parties
agree to cooperate fully with each other in connection with the defense, negotiation or settlement of
any such Indemnification Claim. Notwithstanding anything in this Section 12.4 to the contrary, neither
the indemnifying Party nor any Seller Indemnified Party shall, without the written consent of the other,

                                                    47
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 58 of 70




settle or compromise any Indemnification Claim or permit a default or consent to entry of any
judgment unless the claimant and such party provide to such other party an unqualified release from all
liability in respect of the Indemnification Claim. If the indemnifying Party makes any payment on any
Indemnification Claim, the indemnifying Party shall be subrogated, to the extent of such payment, to all
rights and remedies of the Seller Indemnified Party to any insurance benefits or other claims of the
Seller Indemnified Party with respect to such Indemnification Claim.
                (b)    After any final decision, judgment or award shall have been rendered by a
Governmental Authority of competent jurisdiction and the expiration of the time in which to appeal
therefrom, or a settlement shall have been consummated, or the Seller Indemnified Party and the
indemnifying Party shall have arrived at a mutually binding agreement with respect to an
Indemnification Claim hereunder, the Seller Indemnified Party shall forward to the indemnifying Party
notice of any sums due and owing by the indemnifying Party pursuant to this Agreement with respect
to such matter.
                12.5    Calculation of Liabilities.      The amount of any Liabilities for which
indemnification is provided under this Article 12 shall be net of any amounts actually recovered by the
Seller Indemnified Party under insurance policies with respect to such Liabilities.
                 12.6   Tax Treatments of Indemnity Payments. The Parties agree to treat any
indemnity payment made pursuant to this Article 12 as an adjustment to the Purchase Price for federal,
state, local and foreign income tax purposes. Any indemnity payment under this Article 12 shall be
treated as an adjustment to the value of the Asset upon which the underlying Indemnification Claim
was based, unless a final determination (which shall include the execution of a Form 870-AD or
successor form) with respect to the Seller Indemnified Party causes any such payment not to be
treated as an adjustment to the value of the asset for United States federal income tax purposes.
                 12.7    Exclusive Remedy. If Closing occurs, the indemnities in this Article 12 are the
sole and exclusive remedy for any Liabilities based upon or relating to the Assets or this Agreement,
regardless of the manner in which any Liability is characterized or pleaded, including rights to
contribution under the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, and any other Environmental Law. For the avoidance of doubt, nothing contained
in this Section 12.7 shall limit the RBL Facility Lenders’ rights in respect of a breach of Buyer’s
obligations set forth on Exhibit F.
                                          ARTICLE 13
                                      GENERAL PROVISIONS
                 13.1    Confidentiality. Notwithstanding anything in the Non-Disclosure Agreement to
the contrary, the Parties agree that thea non-disclosure agreement, to be entered into by them and their
Affiliates, dated effective as of June 11, 2020 permitting Buyer to receive the information Buyer
previously requested on a confidential basis, restricting Buyer from discussing this Agreement or the
transactions contemplated by this Agreement with any party to the Restructuring Support Agreement
so long as it is effective but not any other Person, and setting forth such other terms and conditions
reasonably agreed to by Buyer and Seller (the “Non-Disclosure Agreement”), shall continue in full
force and effect notwithstanding the execution and delivery by the Parties of this Agreement; provided,
however, that (a) disclosure of matters that become a matter of public record as a result of the
Bankruptcy Case and the filings related thereto shall not constitute a breach of such Non-Disclosure
Agreement, and (b) disclosures permitted under this Agreement shall not constitute a breach of such
Non-Disclosure Agreement. In addition, if Closing should occur, the terms of the Non-Disclosure
Agreement shall terminate as to Buyer.



                                                  48
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 59 of 70




                 13.2    Public Announcements. Buyer, on the one hand, and Seller, on the other hand,
shall consult with each other before issuing any press release or otherwise making any public statement
with respect to this Agreement, the transaction contemplated hereby or the activities and operations of
the other Party, and shall not issue any such release or make any such statement without the prior
written consent of the other Party (such consent not to be unreasonably withheld or delayed).
Notwithstanding the foregoing, prior to or after the Closing, if Buyer (including any of its parent
entities), on the one hand, or Seller (including any of its parent entities), on the other is required to
make any statement, declaration or public announcement regarding this Agreement or the transaction
contemplated hereunder pursuant to (a) any Legal Requirement, (b) applicable rules or regulations of
any national securities exchange, or (c) the terms of such Party’s (including such Party’s respective
parent entities) indentures, loan agreements, credit agreements or other similar debt agreements or
financial instruments, then the same may be made without the approval of the other Party, but, in the
case of disclosures made by Buyer, only to the extent the name of Seller is omitted from such
statement, declaration or announcement if permitted by the applicable Legal Requirements.
                 13.3    Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing (with a copy delivered to the RBL Facility Agent) and shall be deemed to
have been duly given when (a) delivered by hand (with written confirmation of receipt), (b) sent by
email (with read receipt requested, with the receiving Party being obligated to respond affirmatively to
any read receipt requests delivered by the other Party), (c) received by the addressee, if sent by a
delivery service (prepaid, receipt requested) or (d) received by the addressee, if sent by registered or
certified mail (postage prepaid, return receipt requested), in each case to the appropriate addresses and
representatives (if applicable) set forth below (or to such other addresses and representatives as a
Party may designate by notice to the other Parties):
                        (i)     If to Seller, then to:
                                        Arena Energy, LP
                                        2103 Research Forest Drive, Suite 400
                                        The Woodlands, Texas 77380
                                        Attn: Ed Menger
                                        E-mail: EMenger@arenaenergy.com
                                        with copies (which shall not constitute notice) to:
                                        Kirkland & Ellis LLP
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Attn: Brian E. Schartz, P.C.
                                        Phone: (212) 446-5932
                                        E-mail: brian.schartz@kirkland.com
                                        Kirkland & Ellis LLP
                                        609 Main Street, 45th Floor
                                        Houston, Texas 77002
                                        Attn: Rahul D. Vashi, P.C.
                                                Kim Hicks, P.C.
                                        Phone: (713) 836-3639
                                                (713) 836-3529
                                        E-mail: rahul.vashi@kirkland.com
                                                kim.hicks@kirkland.com



                                                    49
Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 60 of 70




            (ii)   If to Buyer:
                           San JuanW&T Offshore, LLCInc.
                           2000 Hughes Landing Blvd.Nine Greenway Plaza, Suite 781300
                           The WoodlandsHouston, TX 7738070046
                           Attn: Michael J. Minarovic[__________]
                           E-mail: mike@sanjuanoffshore.com[__________]
                           with a copy (which shall not constitute notice) to:
                           Lime Rock Partners VIII, L.P.
                           1111 Bagby Street, Suite 4600
                           Houston, TX 77002
                           Attn: J McLane
                           E-mail: jm@lrpartners.com
                           White & Case LLP
                           111 S Wacker Dr. Suite 5100
                           Chicago, Illinois 60606
                           Attn: Jason Zakia
                           Phone: (312) 881 5403
                           E-mail: jzakia@whitecase.com
                           White & Case LLP
                           1221 Avenue of the Americas
                           New York, New York 10020-1095
                           Attn: Andrew Zatz
                           Phone: (212) 819 8504
                           E-mail: azatz@whitecase.com
                           Willkie Farr & GallagherWhite & Case LLP
                           600 Travis609 Main Street, Suite 210029th Floor
                           Houston, Texas 77002
                           Attn: Michael De Voe PiazzaMingda Zhao
                           Phone: (713) 496 9657
                           E-mail: mpiazza@willkiemingda.zhao@whitecase.com
                           Willkie Farr & GallagherLocke Lorde LLP
                           600 Travis Street, Suite 21002800
                           Houston, Texas 77002
                           Attn: Jennifer HardyPhil Eisenberg
                           Phone: (713) 226 1304
                           E-mail: jhardy2@willkiepeisenberg@lockelorde.com
                           Davis Polk & Wardwell LLP
                           450 Lexington Avenue
                           New York, NY 10017
                           Attn: Brian Resnick
                           E-mail:brian.resnick@davispolk.com
                           Davis Polk & Wardwell LLP
                           450 Lexington Avenue
                           New York, NY 10017


                                     50
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 61 of 70




                                        Attn: Harold Birnbaum
                                        E-mail: harold.birnbaum@davispolk.com
                        (iii)   If to the RBL Facility Agent:
                                        Wells Fargo Bank, N.A.
                                        1000 Louisiana St., Ninth Floor
                                        Houston, Texas 77002
                                        Attn: Oleg Kogan
                                        E-mail: Oleg.Kogan@wellsfargo.com
                                        with a copy (which shall not constitute notice) to:
                                        Haynes and Boone, LLP
                                        1221 McKinney Street, Suite 4000
                                        Houston, Texas 77010
                                        Attn:     Austin Elam
                                                  Ellen Conley
                                                  Frasher Murphy
                                        E-mail:          austin.elam@haynesboone.com
                                                         ellen.conley@haynesboone.com
                                                         frasher.murphy@haynesboone.com
                13.4     Waiver; Waiver of Damages. No waiver of any of the provisions of this
Agreement or rights hereunder shall operate as a waiver unless it is in writing and signed by the Party
(“Party” and “Parties,” for purposes of Exhibit F and any other provision of this Agreement that
expressly runs to the benefit of the RBL Facility Agent, shall be deemed to include the RBL Facility
Agent) against whom enforcement of such waiver is sought. Neither the failure nor any delay by any
Party in exercising any right, power or privilege under this Agreement or the documents referred to in
this Agreement shall operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege shall preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or privilege. To the maximum extent
permitted by applicable law, (a) no waiver that may be given by a Party shall be applicable except in the
specific instance for which it is given, and (b) no notice to or demand on one Party shall be deemed to
be a waiver of any right of the Party giving such notice or demand to take further action without notice
or demand. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NO
PARTY SHALL BE LIABLE TO THE OTHER FOR SPECIAL, INDIRECT, EXEMPLARY,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF, ASSOCIATED WITH, OR
RELATING TO THIS AGREEMENT (INCLUDING LOSS OF PROFIT OR BUSINESS
INTERRUPTIONS, HOWEVER THE SAME MAY BE CAUSED) AND THE PARTIES HEREBY
WAIVE ALL CLAIMS FOR ANY SUCH DAMAGES, EXCEPT TO THE EXTENT ANY SELLER
INDEMNIFIED PARTY SUFFERS SUCH DAMAGES TO AN UNAFFILIATED THIRD PARTY IN
CONNECTION WITH A FINALLY ADJUDICATED THIRD PARTY CLAIM, IN WHICH CASE
SUCH DAMAGES SHALL BE RECOVERABLE (TO THE EXTENT RECOVERABLE UNDER
ARTICLE 12) WITHOUT GIVING EFFECT TO THIS SECTION 13.4.
                13.5    Entire Agreement; Amendment. This Agreement (including the Schedules and
the Exhibits) and the other Transaction Documents supersede all prior agreements between (a) Buyer,
on the one hand, and Seller, on the other hand, and (b) solely with respect to Exhibit F, Buyer, on the
one hand, and the RBL Facility Lenders, on the other hand, in each case, with respect to its subject
matter and constitute a complete and exclusive statement of the terms of the agreements between (x)

                                                    51
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 62 of 70




Buyer, on the one hand, and Seller, on the other hand, and (y) solely with respect to Exhibit F, Buyer,
on the one hand, and the RBL Facility Lenders, on the other hand, in each case, with respect to their
subject matter. This Agreement may not be amended, waived or otherwise modified except by a
written agreement executed by all of the Parties and, with respect to any amendments, waivers or
other modifications affecting the holders of RBL Facility Claims (in the reasonable discretion of the
RBL Facility Agent), reasonably consented to by the RBL Facility Agent.
                  13.6   Assignment. This Agreement, and the rights, interests and obligations
hereunder, shall not be assigned by any Party by operation of law or otherwise without the express
written consent of the other Parties and, to the extent provided in Exhibit F, the consent of the RBL
Facility Agent, as applicable (which consents may be granted or withheld in the sole discretion of such
other Party and, if applicable, the RBL Facility Agent). Notwithstanding the foregoing, Buyer shall
have the right to assign any or all of its rights or obligations hereunder, in each case to one or more
Affiliates of Buyer prior to the Closing by providing written notice to Seller and each such designated
Affiliate shall be deemed to be Buyer for all purposes hereunder and under the Transaction Documents,
except that no such assignment shall relieve Buyer of any of its obligations hereunder.
                 13.7   Severability. The provisions of this Agreement shall be deemed severable, and
the invalidity or unenforceability of any provision shall not affect the validity or enforceability of the
other provisions hereof. If any provision of this Agreement, or the application thereof to any Person or
any circumstance, is invalid or unenforceable, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such invalidity or
unenforceability.
                 13.8    Expenses. Except as otherwise specifically provided in this Agreement, the
Parties shall bear their own respective expenses (including all compensation and expenses of counsel,
financial advisors, consultants, actuaries and independent accountants) incurred in connection with this
Agreement and the transactions contemplated hereby.
                13.9    Time of the Essence. Time shall be of the essence with respect to all time
periods and notice periods set forth in this Agreement.
                13.10   Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.
                (a)     Except to the extent the mandatory provisions of the Bankruptcy Code apply,
this Agreement shall be governed by, and construed in accordance with, the laws of the State of Texas
applicable to contracts made and to be performed entirely in such state without regard to principles of
conflicts or choice of laws or any other law that would make the laws of any other jurisdiction other
than the State of Texas applicable hereto.
                (b)      Without limitation of any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce the terms of this
Agreement and to decide any claims or disputes which may arise or result from, or be connected with,
this Agreement, any breach or default hereunder, or the transactions contemplated hereby and (ii) any
and all claims relating to the foregoing shall be filed and maintained only in the Bankruptcy Court, and
the Parties hereby consent and submit to the exclusive jurisdiction and venue of the Bankruptcy Court
and irrevocably waive the defense of an inconvenient forum to the maintenance of any such Action or
Proceeding; provided, however, that, if the Bankruptcy Case is closed, all Actions and Proceedings
arising out of or relating to this Agreement shall be heard and determined in a Texas state court or a
federal court sitting in the state of Texas, and the Parties hereby irrevocably submit to the exclusive


                                                   52
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 63 of 70




jurisdiction and venue of such courts in any such Action or Proceeding and irrevocably waive the
defense of an inconvenient forum to the maintenance of any such Action or Proceeding. The Parties
consent to service of process by mail (in accordance with Section 13.3) or any other manner permitted
by law.
           (c)   THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE ACTIONS OF SELLER, BUYER OR THEIR RESPECTIVE REPRESENTATIVES IN THE
NEGOTIATION OR PERFORMANCE HEREOF.
                13.11 Counterparts. This Agreement and any amendment hereto may be executed in
two (2) or more counterparts, each of which shall be deemed to be an original of this Agreement or
such amendment and all of which, when taken together, shall constitute one and the same instrument.
Notwithstanding anything to the contrary in Section 13.3, delivery of an executed counterpart of a
signature page to this Agreement or any amendment hereto by telecopier or email attachment shall be
effective as delivery of a manually executed counterpart of this Agreement or such amendment, as
applicable.
                13.12 Parties in Interest; No Third Party Beneficiaries. This Agreement shall inure to
the benefit of and be binding upon the Parties and their respective successors and permitted assigns.
Except for Section 11.4 and Section 13.13, this Agreement is for the sole benefit of the Parties and
their permitted assigns, and nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable benefit, claim, cause of action, remedy or right of any kind, except
that (a) the RBL Facility Lenders are express third-party beneficiaries of Buyer’s obligations set forth in
Exhibit F and shall have the right to directly enforce such obligations of Buyer in any manner that Seller
is otherwise permitted to enforce the same in a manner consistent with this Agreement, and (b) if at
any time Seller liquidates or otherwise has a trustee or other representative appointed by the
Bankruptcy Court, then such trustee or other representative shall be entitled to enforce Seller’s rights
under this Agreement. Notwithstanding anything contained herein to the contrary, in no event shall the
RBL Facility Agent or RBL Facility Lenders have any Liability for the representations, warranties,
covenants, agreements or other obligations of Seller hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto and, from and after Closing, no default or breach by Seller shall
affect or diminish Buyer’s obligations set forth on Exhibit F.
                13.13 No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement or any Transaction Document, and notwithstanding the fact that any Party may be a
partnership or limited liability company, each Party, by its acceptance of the benefits of this
Agreement, covenants, agrees and acknowledges that no Persons other than the Parties shall have any
obligation hereunder and that it has no rights of recovery hereunder against, and no recourse hereunder
or under any Transaction Documents or in respect of any oral representations made or alleged to be
made in connection herewith or therewith shall be had against, any former, current or future Affiliate,
incorporator, controlling Person, fiduciary, Representative, co-owner or equity holder of any Party (or
any of their successors or permitted assignees) (each, a “Party Affiliate”), whether by or through
attempted piercing of the corporate veil, by or through a claim (whether in tort, contract or otherwise)
by or on behalf of such Person against the Party Affiliates, by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any statute, regulation or other applicable Legal
Requirement, or otherwise; it being expressly agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any Party Affiliate, as such, for
any obligations of the applicable Person under this Agreement or the transaction contemplated hereby,
under any documents or instruments delivered contemporaneously herewith, in respect of any oral


                                                    53
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 64 of 70




representations made or alleged to be made in connection herewith or therewith, or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason of, such obligations or
their creation.
                 13.14 Specific Performance. The Parties acknowledge that irreparable damage
would occur if any of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Buyer further agrees that, in addition to any other remedy
that Seller may have under law or equity, without posting bond or other undertaking, except as set
forth in Section 11.2(b), Seller hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions of this Agreement. In
the event that any such action is brought in equity to enforce the provisions of this Agreement, no
Party will allege, and each Party hereby waives the defense or counterclaim, that there is an adequate
remedy at law. The Parties further agree that (i) by seeking any remedy provided for in this Section
13.14, a Party shall not in any respect waive its right to seek any other form of relief that may be
available to such Party under this Agreement and (ii) nothing contained in this Section 13.14 shall
require any Party to institute any action for (or limit such party’s right to institute any action for)
specific performance under this Section 13.14 before exercising any other right under this Agreement.
                  13.15 Liquidating Trustee. If at any time Seller liquidates or otherwise has a trustee
or other representative appointed by the Bankruptcy Court, then such trustee or other representative
shall be entitled to exercise the rights of Seller under this Agreement. Any successor or assign of
Seller or any liquidation or other trust established by the Plan or any other chapter 11 plan with respect
to Seller shall, without any further approval by or notice to any court, Person, or entity, shall succeed
in all respects to the rights of Seller under this Agreement.
                                        [Signature page follows.]




                                                   54
      Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 65 of 70




                 I N WITNESS WHEREO F, the Parties and the RBL Facility Agent (solely for purposes of
Sections 3.1(x), 13.3, 13.4, 13.5, 13.6, 13.9, 13.10, 13.11, 13.12, 13.14 and Exhibit F of this
Agreement) have caused this Agreement to be executed and delivered by their duly authorized
representatives, all as of the day and year first above written.
                                              ARENA ENERGY, LP


                                              By:
                                              Name: Anthony R. Horton
                                              Title: Authorized Person

                                              ARENA EXPLORATION, LLC


                                              By:
                                              Name: Anthony R. Horton
                                              Title: Authorized Person

                                              VALIANT ENERGY LLC


                                              By:
                                              Name: Anthony R. Horton
                                              Title: Authorized Person

                                              SAGAMORE HILL HOLDINGS, LP


                                              By:
                                              Name: Anthony R. Horton
                                              Title: Authorized Person




                            Signature Page to Asset Purchase Agreement
Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 66 of 70




                                 SAN JUAN OFFSHORE, LLC




                Signature Page to Asset Purchase Agreement
Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 67 of 70




                                 W&T Offshore, Inc.


                                 By:
                                 Name: Michael J..Minarovic
                                 Title: Chief Executive Officer




                Signature Page to Asset Purchase Agreement
Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 68 of 70




                                 WELLS FARGO BANK, N.A.


                                 By:
                                 Name:
                                 Title:




                Signature Page to Asset Purchase Agreement
Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 69 of 70




                Signature Page to Asset Purchase Agreement
Case 20-03404 Document 14-4 Filed in TXSB on 08/31/20 Page 70 of 70




                               Summary report:
 Litera® Change-Pro for Word 10.10.0.103 Document comparison done on
                            8/27/2020 5:10:38 PM
 Style name: One Line Additions
 Intelligent Table Comparison: Active
 Original filename: San Juan Asset Purchase Agreement.docx
 Modified filename: Asset Purchase Agreement (WC Draft 8-27-20).docx
 Changes:
 Add                                                       120
 Delete                                                    135
 Move From                                                 2
 Move To                                                   2
 Table Insert                                              0
 Table Delete                                              0
 Table moves to                                            0
 Table moves from                                          0
 Embedded Graphics (Visio, ChemDraw, Images etc.)          0
 Embedded Excel                                            0
 Format changes                                            0
 Total Changes:                                            259
